EXHIBIT 10.48
PURCHASE AND SALE AGREEMENT
 
Dated July 26, 2012

among



CONDOR ENERGY TECHNOLOGY LLC



as Buyer



and



ESENJAY OIL & GAS, LTD.,


WINN EXPLORATION CO., INC.,


LACY PROPERTIES, LTD.,


CRAIN ENERGY, LTD.


RAVCO, INC.


ARENTEE INVESTMENTS and


SCHIBI OIL & GAS, LTD.


as Sellers
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1 – Sale and Purchase; Purchase Price and Closing
    1               1.1
Sale and Purchase.
    1     1.2
Purchase Price.
    2     1.3
Closing.
    2             ARTICLE 2 -- Review Period; Cure Period     5              
2.1
Review Period; Costs of Title Information and Environmental Due Diligence.
    5     2.2
Reserved
    6     2.3
CONDOR’s Determination of Approved Net Leasehold Acres.
    6     2.4
Notice of Title Defects and Cure Period.
    6             ARTICLE 3 – Determination of Purchase Price and Closing     7
              3.1
Determination of the Purchase Price for the Designated Interests.
    7     3.2
RESERVED.
    7     3.3
Pre-Closing Covenants
    7             ARTICLE 4 – Reservation of Overriding Royalty Interests; After
Payout Interest     7               4.1
Reservation of Overriding Royalty Interests.
    7     4.2
Terms and Conditions of the Esenjay ORI.
    7     4.3
After Project Payout Interest.
          4.4
Evolution Carried Costs
          4.5
Evolution ORI.
                 
ARTICLE 5 -- Operational Provisions
    8               5.1
Operator
    8     5.2
Data.
    8     5.3
Sellers’ Option.
    9     5.4
Indemnification.
    9     5.5
RESERVED
          5.6
RESERVED
          5.7
Right of First Offer
          5.8
Wells
          5.9
Indemnification
                 
ARTICLE 6 – Representations
    9               6.1
Representations of CONDOR.
    9     6.2
Representations of Each Seller.
    10            
ARTICLE 7 – Conditions Precedent
    12               7.1
Conditions Precedent to the Obligations of Sellers.
    12     7.2
Conditions Precedent to the Obligations of CONDOR.
    12            
ARTICLE 8 – Seismic Data
    13               8.1
Seismic Data.
    13            
ARTICLE 9 -- Termination
    13               9.1
Termination.
    13     9.2
Effect of Termination.
    13  

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 10 -- Miscellaneous
    14               10.1
Further Assurances.
    14     10.2
Notices.
    14     10.3
Incorporation of Appendices.
    14     10.4
Entire Agreement.
    14     10.5
Amendment; Waiver.
    14     10.6
Intentionally Omitted.
    14     10.7
Confidentiality.
    15     10.8
Binding Effect; Benefits.
    15     10.9
Governing Law.
    15     10.10
BINDING ARBITRATION.
    16     10.11
Specific Performance.
    16     10.12
Expenses.
    16     10.13
Cost.
    16     10.14
Severability.
    16     10.15
Esenjay’s Representation of Sellers
    17     10.16
Presumption Concerning Interpretation and Construction.
    17     10.17
Survival.
    17     10.18
Headings.
    17     10.19
Timing
    17     10.20
Counterparts; Facsimile and Electronic Signatures
    17     10.21
Termination of Confidentiality Agreement
    17  

 
Appendix 1
Defined Terms
Appendix 2
Description of the Appendix 2 Leases
Appendix 3
Form of  Assignment of Oil, Gas And Mineral Leases
Appendix 4
Form of Seismic Data License Agreement
Appendix 5
Certificate of Non-Foreign Status
Appendix 6
Proprietary Data
Appendix 7
Description of Contracts or Agreements
Appendix 8
Acreage Plat with AMI Outline
Appendix 9
Schedule of Leases Requiring Consent to Assignment
Appendix 10
Settlement and Release Agreement

 
 
ii

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated July 26, 2012, is by
and among Esenjay Oil & Gas, Ltd., a Texas limited partnership (“Esenjay”), Winn
Exploration Co., Inc., a Texas corporation (“Winn”), Lacy Properties, Ltd., a
Texas limited partnership (“Lacy”),  Crain Energy, Ltd., a Texas limited
partnership (“Crain”); Ravco, Inc., a Texas corporation (“Ravco”); Arentee
Investments, a Louisiana ____________ (“Arentee”); and Schibi Oil & Gas, Ltd., a
Texas limited partnership, (“Schibi”); Esenjay, Winn, Lacy, Crain, Ravco,
Arentee and Schibi are referred to, collectively, as “Sellers” and each a
“Seller”), and Condor Energy Technology LLC, a Nevada limited liability company
(“CONDOR” or “Buyer”). Each Seller and CONDOR may be referred to herein as a
“Party” and, collectively, as the “Parties.”
 
R E C I T A L S
 
WHEREAS, Sellers own interests in oil and gas leases covering approximately (i)
1,823.51 net acres located in Morgan and Weld Counties, State of Colorado, which
leases are more particularly described in Appendix 2A attached hereto and
incorporated by reference herein (the “Appendix 2A Leases,” and the acreage
covered by the Appendix 2A Leases the “Appendix 2A Acreage”)), (ii) 1,031.0 net
acres located in Morgan and Weld Counties, State of Colorado, which leases are
more particularly described in Appendix 2B attached hereto and incorporated by
reference herein (the “Appendix 2B Leases,” and the acreage covered by the
Appendix 2B Leases the “Appendix 2B Acreage”)), and (c) 640.0 net acres located
in Morgan and Weld Counties, State of Colorado, which leases are more
particularly described in Appendix 2C attached hereto and incorporated by
reference herein (the “Appendix 2C Leases,” and the acreage covered by the
Appendix 2A Leases the “Appendix 2C Acreage”)), in each case as to all
depths.  The Appendix 2A Leases, Appendix 2B Leases, and Appendix 2C Leases
shall collectively be referred to herein as the “Appendix 2 Leases,” and the
Appendix 2A Acreage, Appendix 2B Acreage, and Appendix 2C Acreage shall be
collectively referred to herein as the “Appendix 2 Acreage”; and
 
WHEREAS, the Parties hereto desire to enter into this Agreement to evidence the
terms and conditions upon which: (i) Sellers will sell to CONDOR and CONDOR will
purchase from Sellers the entire oil and gas leasehold estates created by  the
Appendix 2 Leases, with respect to all depths, and subject to the Esenjay ORI
(the “Designated Interests”). All capitalized terms used but not otherwise
defined in the body of this Agreement shall have the meanings assigned to such
terms in Appendix 1.
 
A G R E E M E N T
 
Subject to the terms and provisions of this Agreement and in consideration of
the mutual covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sellers and CONDOR agree as follows:
 
ARTICLE 1 – Sale and Purchase; Purchase Price and Closing
 
1.1 Sale and Purchase.
 
 Subject to the terms and conditions herein set forth, Sellers agree to sell,
assign and deliver to CONDOR and CONDOR agrees to purchase and acquire from
Sellers at Closing (defined in Section 1.3 below), but effective as of 7:00
a.m., Central Time, on the Effective Date:
 
(a). the Designated Interests along with a copy of all records and data of
Sellers or any Affiliate of any Seller concerning the Appendix 2 Leases or the
Appendix 2 Acreage, including all technical data and interpretations made up
until the time of Closing (the “Records”); and
 
 
1

--------------------------------------------------------------------------------

 
 
(b). a license to Esenjay’s proprietary seismic data covering those lands
described in Appendix 6  (“Proprietary Data”) pursuant to the seismic license
referred to in Section 8.1 below.
 
1.2 Purchase Price.
 
 The purchase price (the “Purchase Price”) for the Designated Interests shall be
determined as follows:
 
(a). Five Hundred Seventy Five and No/100 Dollars ($575.00) for each Approved
Net Leasehold Acre (as defined in Section 2.3 below) covered by the Appendix 2A
Leases, for a total consideration of One Million Forty Eight Thousand Five
Hundred Eighteen and 25/100 Dollars ($1,048,518.25) (assuming 1,823.51 Approved
Net Leasehold Acres are delivered under the Appendix 2A Leases).
 
(b).  Two Hundred Fifty and No/100 Dollars ($250.00) for each Approved Net
Leasehold Acre (as defined in Section 2.3 below) covered by the Appendix 2B
Leases, for a total consideration of Two Hundred Fifty Seven Thousand Seven
Hundred Fifty and 00/100 Dollars ($257,750.00) (assuming 1,031.00 Approved Net
Leasehold Acres are delivered under the Appendix 2B Leases).
 
(c).  Five Hundred Seventy Five and No/100 Dollars ($575.00) for each Approved
Net Leasehold Acre (as defined in Section 2.3 below) covered by the Appendix 2C
Leases, for a total consideration of Three Hundred Sixty Eight Thousand and
00/100 Dollars ($368,000.00) (assuming 640.00 Approved Net Leasehold Acres are
delivered under the Appendix 2C Leases).
 
(d).  The Purchase Price for the seismic data referred to in Section 8.1 below
shall be One and No/100 Dollars ($1.00).
 
1.3 Closing.
 
 Closing shall be held on or before 10:00 a.m. local time in Corpus Christi,
Texas, Forty-Five (45) days from the execution date of this Agreement, unless
extended by up to an additional Fifteen (15) days pursuant to the provisions of
Section 2.1 below. The Parties shall attend a closing in the offices of Esenjay
(the “Closing”) at which the Parties shall perform the following obligations:
 
(a).  At Closing and thereafter, CONDOR shall perform all of the following:
 
1. Cash at Closing:  At Closing, CONDOR shall pay to each Seller such Seller’s
Proportionate Share of the Purchase Price as follows:
 
(i).            Eight Hundred Thirty Eight Thousand Eight Hundred Fourteen and
60/100 Dollars ($838,814.60) (assuming 1,823.51 Approved Net Leasehold Acres are
delivered under the Appendix 2A Leases, which amount shall equal Eighty Percent
(80%) of the Purchase Price attributable to the Appendix 2A Leases), all subject
to adjustment in accordance with Section 3.1 below;


(ii).           Two Hundred Six Thousand Two Hundred and 00/100 Dollars
($206,200.00) (assuming 1,031.00 Approved Net Leasehold Acres are delivered
under the Appendix 2B Leases, which amount shall equal Eighty Percent (80%) of
the Purchase Price attributable to the Appendix 2B Leases), all subject to
adjustment in accordance with Section 3.1 below;
 
 
2

--------------------------------------------------------------------------------

 


(iii).          Forty Four Thousand One Hundred Sixty and 00/100 Dollars
($44,160.00) (assuming 640.00 Approved Net Leasehold Acres are delivered under
the Appendix 2C Leases, which amount shall equal Twelve Percent (12%) of the
Purchase Price attributable to the Appendix 2C Leases), all subject to
adjustment in accordance with Section 3.1 below.


2. Equity at Closing:  Pacific Energy Development Corp. (“PEDCO”), which entity
is a member of CONDOR and is scheduled to consummate a merger (the “Merger”)
prior to the Closing with Blast Energy Services, Inc. (“Blast”), shall issue to
each Seller such Seller’s Proportionate Share of Series A Convertible Preferred
Stock of the surviving entity of the PEDCO/Blast merger (the “Stock”) as
follows, subject to, and contingent upon, approval and ratification of such
Stock issuances by Blast (in the event Blast does not approve such issuances of
Stock, Blast shall pay to each Seller its Proportionate Share of cash in lieu of
Stock in the amounts set forth below):
 
(i).           Two Hundred Seventy Nine Thousand Six Hundred Five (279,605)
shares of Stock valued at $0.75 per share in satisfaction of Two Hundred Nine
Thousand Seven Hundred Three and 65/100 Dollars ($209,703.65) of the Purchase
Price (assuming 1,823.51 Approved Net Leasehold Acres are delivered under the
Appendix 2A Leases, which amount shall equal Twenty Percent (20%) of the
Purchase Price attributable to the Appendix 2A Leases), all subject to
adjustment in accordance with Section 3.1 below;


(ii).           Sixty Eight Thousand Seven Hundred Thirty Three (68,733) shares
of Stock valued at $0.75 per share in satisfaction of Fifty One Thousand Five
Hundred Fifty and 00/100 Dollars ($51,550.00) of the Purchase Price (assuming
1,031.00 Approved Net Leasehold Acres are delivered under the Appendix 2B
Leases, which amount shall equal Twenty Percent (20%) of the Purchase Price
attributable to the Appendix 2B Leases), all subject to adjustment in accordance
with Section 3.1 below;


(iii).           Fourteen Thousand Seven Hundred Twenty (14,720) shares of Stock
valued at $0.75 per share in satisfaction of Eleven Thousand Forty and 00/100
Dollars ($11,040.00) of the Purchase Price (assuming 640.00 Approved Net
Leasehold Acres are delivered under the Appendix 2C Leases, which amount shall
equal Three Percent (3%) of the Purchase Price attributable to the Appendix 2C
Leases), all subject to adjustment in accordance with Section 3.1 below.


3.  Cash at Spudding First Well on Appendix 2C Acreage:  Within ten (10)
calendar days of the spudding of the first well on the Appendix 2C Acreage, or
lands pooled or unitized therewith, CONDOR shall pay to each Seller such
Seller’s Proportionate Share of the Purchase Price as follows:  Two Hundred
Fifty Thousand Two Hundred Forty and 00/100 Dollars ($250,240.00) (assuming
640.00 Approved Net Leasehold Acres are delivered under the Appendix 2C Leases,
which amount shall equal Sixty Eight Percent (68%) of the Purchase Price
attributable to the Appendix 2C Leases), all subject to adjustment in accordance
with Section 3.1 below; provided, however, that in the event CONDOR does not
spud a well on the Appendix 2C Acreage or lands pooled or unitized therewith
prior to the expiration of the Appendix 2C Leases, then no cash shall be due or
owing to Sellers under this subsection.
 
 
3

--------------------------------------------------------------------------------

 
 
4. Equity at Spudding First Well on Appendix 2C Acreage:  Within ten (10)
calendar days of the spudding of the first well on the Appendix 2C Acreage, or
lands pooled or unitized therewith, PEDCO shall issue to each Seller such
Seller’s Proportionate Share of Stock as follows, subject to, and contingent
upon, approval and ratification of such Stock issuances by Blast (in the event
Blast does not approve such issuances of Stock, Blast shall pay to each Seller
its Proportionate Share of cash in lieu of Stock in the amounts set forth
below):  Eighty Three Thousand Four Hundred Thirteen (83,413) shares of Stock
valued at $0.75 per share in satisfaction of Sixty Two Thousand Five Hundred
Sixty and 00/100 Dollars ($62,560.00) of the Purchase Price (assuming 640.00
Approved Net Leasehold Acres are delivered under the Appendix 2C Leases, which
amount shall equal Seventeen Percent (17%) of the Purchase Price attributable to
the Appendix 2C Leases), all subject to adjustment in accordance with Section
3.1 below; provided, however, that in the event CONDOR does not spud a well on
the Appendix 2C Acreage or lands pooled or unitized therewith prior to the
expiration of the Appendix 2C Leases, then no Stock shall be due or owing to
Sellers under this subsection.
 
5. Stock Subscription Documentation. Any Seller who acquires Stock pursuant to
this section shall execute and deliver to Blast a mutually acceptable
subscription agreement governing the acquisition of such Stock; provided,
however, that at the time of issuance of such Stock, such issuance shall be
subject to compliance with applicable securities laws, such Seller shall be an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and such Seller shall make reasonable and standard investor
qualification representations in such mutually acceptable subscription
agreement.
 
6. Settlement Agreement: CONDOR and PEDCO (and/or Blast as successor in interest
to PEDCO) shall execute and deliver to Esenjay the Settlement and Release
Agreement in the form attached hereto as Appendix 10 and such other documents as
required pursuant to the terms thereof.
 
7. Esenjay License.  Buyer shall execute and deliver to Esenjay a seismic
license substantially in the form attached hereto as Appendix 4A covering the
Proprietary  Data referred to in Section 8.1; and
 
(b). At Closing, each Seller or Esenjay, as applicable, shall perform the
following:
 
1. Sellers shall execute, acknowledge and deliver to CONDOR an Assignment of
Oil, Gas And Mineral Leases in the form attached hereto as Appendix 3, which
assignment shall convey the Designated Interests to CONDOR (the “Assignment”);
 
2. Esenjay shall execute and deliver to CONDOR a seismic license  substantially
in the form attached hereto as Appendix 4 covering the Proprietary Data referred
to in Section 8.1 and deliver to such entity such data;
 
3. Each Seller shall execute and deliver to CONDOR a Certificate of Non-Foreign
Status in the form attached hereto as Appendix 5; and
 
4. Esenjay shall execute and deliver to PEDCO (and/or Blast as successor in
interest to PEDCO) the Settlement and Release Agreement in the form attached
hereto as Appendix 10 and such other documents as required pursuant to the terms
thereof.
 
 
4

--------------------------------------------------------------------------------

 


5. Esenjay shall provide to CONDOR all permitting and surface preparation and
work done with respect to the Appendix 2C Acreage to date, and shall provide
reasonable assistance and that of its consultants with James C. Karo &
Associates to CONDOR to complete such permitting, surface work and hearings
necessary to spud the first well on such acreage.  Any third party costs
incurred by Esenjay subsequent to the execution of this Agreement for permit
preparation, title curative, surface negotiations with respect to Appendix 2C
Acreage shall be the sole responsibility of CONDOR.
 
(c). At Closing, CONDOR shall pay One Dollar ($1) to Esenjay for the seismic
license to the Proprietary Data referred to in Section 1.3(b) above.
 
(d). At Closing, Esenjay shall deliver a copy of the Records to CONDOR.
 
(e). At Closing, pursuant to Section 5.1, Esenjay shall deliver to CONDOR
evidence reasonably satisfactory to CONDOR that the Operating Agreement, dated
December 1, 2008, by and between Esenjay Operating Inc. and the other parties
thereto has been amended to exclude the Appendix 2 Acreage as to all depths.
 
The payments CONDOR is required to make under this Section 1.3 shall be made by
wire transfer of immediately available funds to accounts designated by each
Seller in writing.
 
ARTICLE 2 – Review Period; Cure Period
 
2.1 Review Period; Costs of Title Information and Environmental Due Diligence.
 
 For a period ending at 5:00 p.m. local time in Corpus Christi, Texas, thirty
(30) days from the execution dated of this Agreement  (the “Review Period”),
CONDOR and its representatives will have the right to review all land, legal,
well and regulatory files and information in any Seller’s possession that
pertain to the Appendix 2 Acreage and the Appendix 2 Leases. Each Seller shall
provide CONDOR with true and correct copies of all land, legal, title, well and
regulatory information in such Seller’s possession covering the Appendix 2
Acreage and the Appendix 2 Leases, including copies of all of the Appendix 2
Leases and copies of all title documentation, assignments, title opinions,
abstracts of title, run-sheets and other title information and environmental
reports or assessments in such Seller’s possession with respect to the Appendix
2 Acreage and the Appendix 2 Leases. The costs of title run sheets, title
opinions and environmental assessments prepared for CONDOR will be the sole
responsibility of CONDOR. CONDOR will provide copies of all title run sheets,
title opinions, title curative information and environmental reports or
assessments that CONDOR acquires to Esenjay during the Review Period. Except as
expressly provided in this Agreement, no Party makes any representation as to
the accuracy or reliability of any title information or data furnished to any
other Party hereunder. During the Review Period, Sellers shall permit CONDOR and
its representatives at reasonable times and at CONDOR’s sole risk, cost and
expense, to conduct reasonable inspections of the Appendix 2 Leases and the
Appendix 2 Acreage.  The Review Period may be extended for up to an additional
fifteen (15) days upon the written request of CONDOR to Sellers in the event
CONDOR requires additional time to conduct its due diligence review.  In such
event, Closing will be extended for a like time period.
 
 
5

--------------------------------------------------------------------------------

 
 
2.2 Reserved.
 
2.3 CONDOR’s Determination of Approved Net Leasehold Acres.
 
 On or before the expiration of the Review Period, CONDOR shall determine, the
number of Net Leasehold Acres covered by each of the Appendix 2 Leases that are
acceptable to CONDOR in the good faith exercise of reasonable discretion (the
“Approved Net Leasehold Acres”). In its determination of the Approved Net
Leasehold Acres covered by an Appendix 2 Lease, CONDOR will use the formula set
forth in the definition of Net Leasehold Acres in Appendix 1; provided, however,
that CONDOR may exclude:
 
(a). any of the Appendix 2 Leases that a prudent person engaged in the business
of the ownership, development and operation of oil and gas properties with
knowledge of all the facts and their legal bearing would be unwilling to accept;
 
(b). any of the Appendix 2 Leases with respect to which CONDOR determines that
there are material environmental liabilities that are unacceptable to CONDOR in
the good faith exercise of reasonable discretion; and
 
(c). interests in oil, gas and other minerals covered by the Appendix 2 Leases
and leasehold working interests in the Appendix 2 Leases that CONDOR determines,
in the good faith exercise of reasonable discretion to be subject to any Title
Defect (defined in Appendix 1).
 
The Approved Net Leasehold Acres attributable to the Appendix 2 Leases excluded
for the reasons set forth in Section 2.3(a) and Section 2.3(b) above (the
“Excluded Leases”) will be zero unless the reasons for exclusion are removed
during the Cure Period to the satisfaction of CONDOR in the good faith exercise
of reasonable discretion. All Excluded Leases shall be excluded from the
Assignment from Sellers to CONDOR. CONDOR will acquire no rights in such
Excluded Leases and following Closing, Sellers will have no further obligations
to CONDOR with respect to such Excluded Leases under this Agreement.
 
2.4 Notice of Title Defects and Cure Period.
 
 On or before the expiration of the Review Period, CONDOR shall give Esenjay
written notice identifying in reasonable detail all Title Defects that will be
taken into account in determining the Approved Net Leasehold Acres and
identifying any Excluded Leases and the reasons for such exclusion (the “Defect
Notice”). All matters which would otherwise qualify as Title Defects, or would
cause CONDOR to reduce the amount of Approved Net Leasehold Acres and which are
not reflected in a timely submitted Defect Notice will be deemed waived by
CONDOR as of the expiration of the Post-Closing Cure Period; provided, however,
that the foregoing shall not abrogate or limit Sellers’ indemnity and hold
harmless obligations under Section 5.4 or Sellers’ special warranty of title set
forth in the Assignment. On or before 5:00 p.m. local time in Corpus Christi,
Texas, three (3) days prior to the date of the Closing (the “Cure Period”), at
Sellers’ sole cost and expense, Sellers will have the right to cure any Title
Defects referred to in the Defect Notice and to attempt to remediate or remove
any facts or circumstances that caused one or more of the Appendix 2 Leases to
be Excluded Leases. Prior to the expiration of the Cure Period, Esenjay will
give CONDOR notice of all Title Defects that Sellers believe they have cured and
any change in circumstances or additional facts that should be considered by
CONDOR in evaluating whether a lease should be an Excluded Lease. Esenjay will
furnish CONDOR with said notice, all title curative materials reflecting that
the Title Defects referred to in Esenjay’s notice do not exist or have been
cured and information as to the change in circumstances or additional facts that
should be considered by CONDOR in evaluating whether a lease should be an
Excluded Lease. In the event CONDOR and Esenjay cannot agree as to whether any
Lease identified in the Defect Notice for which Sellers believe they have cured
any Title Defect should be treated as an Excluded Lease, the Parties will submit
the matter to binding arbitration pursuant to Section 10.11.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 3 – Determination of Purchase Price and Closing
 
3.1 Determination of the Purchase Price for the Designated Interests.
 
At the expiration of the Cure Period, CONDOR shall evaluate the title curative
material, if any, submitted by Esenjay during the Cure Period and determine the
number of Approved Net Leasehold Acres included in each of the Appendix 2
Leases. CONDOR shall promptly give Esenjay a written notice stating: (i) the
number of Approved Net Leasehold Acres covered by each of the Appendix 2 Leases;
and (ii) the Purchase Price, calculated in the manner described in Article 2
based on the number of Approved Net Leasehold Acres. Said notice shall identify
any of the Appendix 2 Leases that are Excluded Leases.
 
3.2 RESERVED.
 
3.3 Pre-Closing Covenants.  From the date hereof to the date of the Closing,
except as provided herein, or as otherwise consented to in writing by CONDOR,
each Seller shall: (a) not sell, assign, transfer, dispose of or relinquish any
of the Appendix 2 Leases (other than relinquishments resulting from the
expiration of any of the Appendix 2 Leases which Seller does not have a right or
option to renew); (b) exercise all rights or options it has to renew or extend
any of the Appendix 2 Leases that are due to expire in 2012; (c) not incur any
expenditures or liabilities with respect to the Appendix 2 Leases in excess of
Ten Thousand Dollars ($10,000), individually, or in excess of Twenty-Five
Thousand Dollars ($25,000) in the aggregate, or enter into any agreements
committing to same, unless in case of an emergency; (d) not enter into any
material new contract burdening any of the Appendix 2 Leases or any part
thereof; and (e) promptly notify CONDOR upon receipt of written notice of any
claim, demand or notice by any third party, governmental agency or court
relating to the Appendix 2 Leases or the Appendix 2 Acreage, or any part
thereof.
 
ARTICLE 4 – Reservation of Overriding Royalty Interests; After Payout Interest
 
4.1 Reservation of Overriding Royalty Interests.
 
 The Assignment shall include a reservation by Esenjay for the benefit Esenjay
and the prospect generator Evolution Oil & Gas, LLC of an overriding royalty
interest in production from the leases assigned equal to the amount, if
positive, by which Twenty Percent (20%) of 8/8ths of such production exceeds the
aggregate of all landowner royalties, overriding royalties and other burdens
measured by or payable out of production that cover or affect the Appendix 2
Leases as of the Closing, proportionately reduced, as more particularly
described in Section 4.2 below, to the interest in the Appendix 2 Leases
assigned to CONDOR by Esenjay (the “Esenjay ORI”).
 
4.2 Terms and Conditions of the Esenjay ORI.
 
 The Esenjay ORI shall be a covenant running with the each of the Appendix 2
Leases and shall be subject to the following terms and provisions:
 
(a). The Esenjay ORI shall be inclusive of any overriding royalties or claims
for overriding royalties created prior to Closing (whether or not of record and
including but not limited to overriding royalty interests to which the prospect
generator or any other third party may be entitled).
 
(b). If the Seller’s interest in any of the leases assigned to CONDOR by Sellers
covers less than the entire and undivided estate in the oil, gas and minerals in
the lands covered thereby, the Esenjay ORI shall be payable in the proportion
which Sellers’ fractional interest in the oil, gas and mineral estate covered by
such lease in such lands bears to the entire and undivided estate in the oil,
gas and other minerals in and under such lands. If Sellers hold less than all of
the oil, gas and mineral leasehold estate created by the leases assigned to
CONDOR or if Sellers convey less than all of the oil, gas and mineral leasehold
estate created by such leases, the Esenjay ORI shall be payable in the
proportion which the fractional part of the oil, gas and mineral leasehold
estate conveyed to CONDOR by Sellers bears to the entire and undivided oil, gas
and mineral leasehold estate in the lands covered by the leases assigned to
CONDOR by Sellers.
 
 
7

--------------------------------------------------------------------------------

 
 
(c). The Esenjay ORI shall be free and clear of all drilling, producing and
operating costs, but shall be charged with its proportionate part of all
production, severance, ad valorem and similar taxes applicable to said
production and any other taxes imposed under the laws of any state or other
political subdivision to which such interest in production is or may be subject.
At the election of CONDOR, production, gathering, or other taxes (state or
federal) levied against the Esenjay ORI may be paid by CONDOR and deducted from
the overriding royalty interests payable to Esenjay. CONDOR shall pay the
Esenjay ORI on the same basis as the landowner’s royalty under the applicable
lease and in accordance with applicable law.
 
(d). CONDOR shall have the right and authority to pool or unitize the Esenjay
ORI in the same manner and to the same extent that pooling or unitization is
authorized under the respective provisions of the leases assigned to CONDOR, as
the same may have heretofore or may hereafter be amended, with the same effect
as though the Esenjay ORI was a part of the lessors’ royalties in said leases.
In lieu of the overriding royalties above specified, Esenjay shall receive on
production from a unit so pooled only such portion of the overriding royalties
stipulated above as the number of acres covered by the lease or portion thereof
which is placed in any such unit bears to the total acreage so pooled in the
particular unit involved.
 
(e). The Esenjay ORI will apply to any renewals or extensions of the Appendix 2
Leases acquired within six (6) months of the expiration of the applicable
Appendix 2 Lease, insofar as such renewal or extension covers any portion of the
Appendix 2 Acreage; provided, however, the Esenjay ORI applicable to any
extension or renewal of any of the Appendix 2 Leases shall be reduced to the
extent that the landowner’s royalty under such extension or renewal lease is
greater than the landowner’s royalty under the expiring lease for which such
extension or renewal lease is acquired.
 
ARTICLE 5 – Operational Provisions
 
5.1           Operator.  As a condition to Closing, Sellers shall deliver
evidence reasonably satisfactory to CONDOR that the Operating Agreement, dated
December 1, 2008, by and between Esenjay Operating Inc. and the other parties
thereto has been amended to exclude the Appendix 2 Acreage as to all depths.
 
5.2           Data. CONDOR shall provide Seller with drilling data with respect
to all Operations of each well drilled on the Appendix 2 Acreage identical to
drilling data customarily provided to other working interest owners and at the
same time such data is generated by, or otherwise delivered to CONDOR, all of
which drilling data shall be subject to the confidentiality provisions under
Section 10.7 of this Agreement.   For a period of six (6) months from and after
the expiration of the primary term of each Appendix 2 Lease, without the prior
written consent of CONDOR, each Seller (including the principals and affiliates
of each Seller) shall not acquire, either directly or indirectly, including, but
not limited to, through “top-leasing,” lease renewals or acquisition of new
leases, any interest in any oil and gas leases covering any land within the
geographical area depicted on Appendix 8 attached hereto (the “AMI”) with
respect to each such Appendix 2 Lease. If a Seller acquires any such interest
during such time period in violation of this provision, at CONDOR’s election,
such Seller shall promptly assign and convey such interest to CONDOR, with a
special warranty of title, and at cost, and such leases shall be included in the
AMI.  The provisions of this subsection shall survive Closing for so long as any
of the Appendix 2 Leases, or any renewals or extensions thereof remain in
effect.
 
 
8

--------------------------------------------------------------------------------

 


5.3           Sellers’ Option.  As to the leases owned by Sellers covering
undivided interests in the Appendix 2A Acreage and the Appendix 2B Acreage that
CONDOR is not acquiring under this Agreement (i.e. those leases expiring prior
to June 1, 2013) (“Sellers’ Retained Leases”) CONDOR agrees that in the event
CONDOR elects to drill a well on any of the Appendix 2A Acreage or Appendix 2B
Acreage which includes any portion of Sellers’ Retained Leases in a drilling and
spacing unit for such well, and such Retained Leases remain in effect as of the
date the well is to be drilled, Sellers shall have the right and option to
assign such Retained Leases to CONDOR as to all depths for a consideration of
FIVE HUNDRED SEVENTY FIVE and No/100 DOLLARS ($575.00) per net mineral acre and
delivering an EIGHTY PERCENT (80%) Net Revenue Interest.  Condor will provide
written notice to Sellers at least 30 days prior to commencing drilling
operations on a drilling and spacing unit including Retained Leases.  Within 15
days of receipt of such notice, Sellers may elect to sell the applicable
Retained Leases to Condor by providing written notice to Condor of such
election.  In the event Sellers so elect, Condor will deliver the consideration
contemplated in this subsection to Sellers, and Sellers will deliver an
assignment to Condor in the same manner as if the applicable Retained Leases
were part of the Appendix 2 Leases (including the same allocation of the
purchase price between cash and Stock, subject to approval by Blast). The
Assignment will be delivered simultaneous with payment by Condor on a form
substantially the same as the Assignment contemplated in this Agreement.  To the
extent leases are acquired from Seller pursuant to this section, such acquired
leases will be included in the AMI. The provisions of this subsection will
survive Closing until termination of all of the Retained Leases.


5.4           Indemnification.  Sellers shall indemnify, defend and hold
harmless CONDOR from and against any and all claims, demands, causes of action,
suits, judgments, orders, damages, awards, fines, penalties, charges, appeals,
settlements, losses, liabilities, costs and expenses (including court costs,
expert witness fees and reasonable attorneys’ fees) (collectively, “Claims”)
arising in connection with or related to the Subject Leases or the Subject
Acreage attributable to the period of time prior to the date of the Closing, or
any Claims that are attributable to a breach by any Seller of any of such
Seller’s representations, warranties or covenants hereunder. All of Sellers’
indemnities set forth in this Agreement, including those set forth in this
Section 5.4, shall survive the Closing for the applicable statute of limitations
period.
 
ARTICLE 6  – Representations
 
6.1 Representations of CONDOR.
 
 CONDOR represents to each Seller as of the date hereof and as of the date of
Closing, unless a representation below is expressly made only as of the date of
Closing:
 
(a). CONDOR is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Nevada, and is duly qualified to
carry on its business in all jurisdictions in which it is conducting business.
 
(b). CONDOR has all requisite power and authority to carry on business as
presently conducted, to enter this Agreement, and to perform its obligations
under this Agreement. The consummation of the transactions contemplated hereby
will not violate, nor be in conflict with, any provision of CONDOR’s Articles of
Organization or other governing documents, or any agreement or instrument to
which CONDOR is a party or is bound, or any judgment, decree, order, statute,
rule or regulation applicable to CONDOR.
 
 
9

--------------------------------------------------------------------------------

 
 
(c). The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of CONDOR.
 
(d). CONDOR has incurred no obligation or liability, contingent or otherwise,
for brokers’ or finders’ fees with respect to the matters provided for in this
Agreement for which Sellers shall have any responsibility whatsoever; and any
such obligation or liability that might exist shall be the sole obligation of
CONDOR.
 
(e). RESERVED.
 
(f). As of the date of the Closing, CONDOR shall be authorized to do business in
and to own and operate oil and gas leases in the State of Colorado and in good
standing in the State of Colorado.
 
(g). From the date hereof until the date of the Closing, CONDOR has made
available to Esenjay CONDOR’s officers for any inquiries pertaining to matters
reasonably relevant to the transactions contemplated hereunder.
 
(h). As of the date of the Closing, CONDOR shall be an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended.
 
6.2 Representations of Each Seller.
 
 Each Seller represents and warrants to CONDOR as of the date hereof and as of
the date of Closing, unless a representation below is expressly made only as of
the date of Closing:
 
(a). Seller is a Texas limited partnership or corporation duly formed, validly
existing and in good standing under the laws of the State of Texas, and is duly
qualified to carry on its business in all jurisdictions in which it is
conducting business.
 
(b). Seller has all requisite power and authority to carry on business as
presently conducted, to enter this Agreement, and to perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate, nor be in conflict with, any provision of Seller’s
formation or governing documents, or any agreement or instrument to which Seller
is a party or is bound, or any judgment, decree, order, statute, rule or
regulation applicable to Seller.
 
(c). The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Seller.
 
(d). Seller is not a foreign person within the meaning of Sections 1445 and 7701
of the Internal Revenue Code of 1986, as amended.
 
(e). Seller has incurred no obligation or liability, contingent or otherwise,
for brokers’ or finders’ fees with respect to the matters provided for in this
Agreement for which CONDOR shall have any responsibility whatsoever; and any
such obligation or liability that might exist shall be the sole obligation of
Seller.
 
 
10

--------------------------------------------------------------------------------

 
 
(f). To the best of its knowledge, Seller is in compliance with the terms of the
Appendix 2 Leases. Seller is in compliance with all permits relating to the
Appendix 2 Leases. All of said permits are valid and are in full force and
effect. The Appendix 2 Leases are valid, binding and enforceable in accordance
with their terms and are in full force and effect.
 
(g). To the best of its knowledge, Seller has Good and Defensible Title to its
interests in the Appendix 2 Leases.
 
(h). Other than the terms of the Appendix 2 Leases, no agreement applicable to
the Appendix 2 Leases (other than this Agreement) contains express provisions
that require the drilling of wells or other material development operations in
order to earn or to continue all or any portion of the Appendix 2 Leases in
force and effect.
 
(i). Seller has not entered into any agreement under which CONDOR will be
obligated, by virtue of a prepayment arrangement, a gas balancing agreement, a
production payment or any other agreement or dedication to deliver hydrocarbons
from the Appendix 2 Leases at some future time without then or thereafter
receiving full payment therefore, or to make payment at some future time for
hydrocarbons already produced and sold.
 
(j). All rentals and other payments due under the Appendix 2 Leases have been
properly and timely paid and all conditions necessary to keep the Appendix 2
Leases in force and effect have been fully performed.
 
(k). Seller has not received any notice that any part of the Appendix 2 Acreage
must be remediated under the provisions of any environmental law and, to the
best of Seller’s knowledge, Seller has complied with all applicable laws
governing its ownership and operation of the Appendix 2 Leases.
 
(l). Seller has paid in full all taxes and assessments that have accrued and are
due against any part of the leasehold interests covered by this Agreement or
against Seller in respect to any of said leasehold interests by any local,
state, federal or other taxing authority.
 
(m). There are no contracts or agreements that cover, affect or burden the
Appendix 2 Leases other than the Operating Agreement, this Agreement, and any
other contracts and agreements that are listed in Appendix 7.
 
(n). None of the statements, representations or warranties made by Seller in
this Agreement contains any untrue statements of any fact or fails to disclose
any fact necessary to be disclosed in order to make the statements,
representations or warranties contained herein not misleading. Seller has no
knowledge of any matter that adversely affects (or may adversely affect) the
Appendix 2 Leases that has not been disclosed to CONDOR in writing.
 
(o). Seller is authorized to do business in the State of Colorado and is in good
standing in the State of Colorado.
 
(p). There are no consents to assignment or preferential rights to purchase with
respect to any of the Appendix 2 Leases, except as set forth in Appendix 9.
 
(q). None of the Appendix 2 Leases are subject to any tax partnership agreement
pursuant to Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code.
 
(r). Seller is an “accredited investor” as defined in Rule 501(a) of Regulation
D promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 7 – Conditions Precedent
 
7.1 Conditions Precedent to the Obligations of Sellers.
 
 The obligations of Sellers to be performed at Closing are subject to the
satisfaction by CONDOR or waiver by Sellers before or at Closing, of each of the
following conditions:
 
(a). Representations and Warranties. The representations and warranties by
CONDOR set forth in this Agreement shall be true and correct in all material
respects at and as of the date of Closing as though made at and as of Closing;
and CONDOR shall have performed and complied with, in all material respects, all
covenants and agreements required to be performed and satisfied by CONDOR at or
prior to Closing.
 
(b). No Litigation.  There shall be no suits, actions or other proceedings
pending or threatened to enjoin the consummation of any of the transactions
contemplated by this Agreement or seeking substantial damages against Sellers in
connection therewith.
 
(c). Approvals. All approvals required to be obtained for the assignment of the
Appendix 2 Leases to be conveyed by each Seller to CONDOR at Closing shall have
been obtained or waived or shall have expired without being exercised.
 
7.2 Conditions Precedent to the Obligations of CONDOR.
 
 The obligations of CONDOR to be performed at Closing are subject to the
satisfaction by each Seller or waiver by Condor before or at Closing, of each of
the following conditions:
 
(a). Representations and Warranties.  Except with respect to each Seller’s
representation in Section 6.2(g), which is governed by Article 2, the
representations and warranties by each Seller set forth in this Agreement shall
be true and correct in all material respects at and as of the date of Closing as
though made at and as of Closing; and each Seller shall have performed and
complied with, in all material respects, all covenants and agreements required
to be performed and satisfied by such Seller at or prior to Closing.
 
(b). No Litigation.  There shall be no suits, actions or other proceedings
pending or threatened to enjoin the consummation of any of the transactions
contemplated by this Agreement or seeking substantial damages against CONDOR in
connection therewith.
 
(c). Approvals.  All approvals required to be obtained for the assignment of the
Appendix 2 Leases to be conveyed by each Seller to CONDOR at Closing shall have
been obtained or waived or shall have expired without being exercised.
 
(d).  Casualty and Condemnation.  A substantial part of the Appendix 2 Leases or
the Appendix 2 Acreage: (i) shall not have been destroyed by a casualty loss;
and (ii) shall not have been taken in condemnation and no proceedings for the
purpose of condemnation shall be pending.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 8 – Seismic Data
 
8.1 Seismic Data.
 
At Closing:
 
(a). Esenjay and Condor will execute and Esenjay will deliver to CONDOR a
seismic license in the form attached hereto as Appendix 4 covering Esenjay’s
Proprietary  Data;
 
ARTICLE 9 – Termination
 
9.1 Termination.
 
This Agreement may be terminated at any time before Closing as follows:
 
(a). By mutual written agreement of the Parties;
 
(b). By CONDOR, upon written notice to Esenjay at any time prior to Closing if
(i) any Seller has breached any representation, warranty, or covenant contained
in this Agreement, CONDOR has notified Esenjay of the breach, and the breach has
continued without cure for a period of three (3) business days after the notice
of the breach, (ii) CONDOR has given Esenjay notice pursuant to Section 3.1 that
the Purchase Price is reduced by more than Ten Percent (10%), or (iii) Closing
shall not have occurred on or before 10:00 a.m. local time in Corpus Christi,
Texas, forty-five (45) days after the execution date of this Agreement (or sixty
(60) days if the due diligence period has been extended as provided under this
Agreement), by reason of the failure of any condition precedent under Section
7.2;
 
(c). By Sellers upon written notice to CONDOR from Esenjay at any time prior to
Closing if (i) CONDOR has breached any representation, warranty, or covenant
contained in this Agreement, Esenjay has notified CONDOR of the breach, and the
breach has continued without cure for a period of three (3) business days after
the notice of the breach, (ii) CONDOR has given Esenjay notice pursuant to
Section 3.1 that the Purchase Price is reduced by more than ten percent (10%),
or (iii) Closing shall not have occurred on or before 10:00 a.m. local time in
Corpus Christi, Texas, forty-five (45) days from the execution date of this
Agreement (or sixty (60) days if the due diligence period has been extended as
provided under this Agreement), by reason of the failure of any condition
precedent under Section 7.1.
 
9.2 Effect of Termination.
 
 If this Agreement is terminated by CONDOR because any Seller: (i) breached any
representation, warranty, or covenant made by such Seller in this Agreement, and
failed to cure such breach within three (3) business days after CONDOR gave
notice of the breach; or (ii) failed to perform its obligations at Closing under
circumstances in which all conditions precedent to such Seller’s obligations set
forth in Article 7 have been satisfied, then CONDOR shall be entitled to all
rights or remedies that CONDOR has or may have under law or in equity for such
Seller’s breach or failure to perform under this Agreement. Likewise, if this
Agreement is terminated by Sellers because CONDOR: (i) breached any
representation, warranty, or covenant made by CONDOR in this Agreement, and
failed to cure such breach within three (3) business days after Esenjay gave
notice of the breach; or (ii) failed to perform its obligations at Closing under
circumstances in which all conditions precedent to CONDOR’s obligations set
forth in Article 7 have been satisfied, then Sellers shall be entitled to all
rights or remedies that Sellers have or may have under law or in equity for
CONDOR’s breach or failure to perform under this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 10 – Miscellaneous
 
10.1 Further Assurances.
 
 Each Seller and CONDOR shall execute, acknowledge and deliver or cause to be
executed, acknowledged and delivered such instruments and take such other action
as may be necessary or advisable to carry out such Party’s obligations under
this Agreement and under any exhibit, appendix, document, certificate or other
instrument delivered pursuant hereto.
 
10.2 Notices.
 
 All notices and other communications that are required or that may be given
under the provisions of this Agreement shall be in writing addressed as set
forth below, and the same shall be deemed to have been given on the same day if
delivered upon the earliest of: (a) actual receipt by the Party to be notified;
(b) three (3) days after deposit with the United States Postal Service,
certified mail, postage prepaid, return receipt requested; (c) two (2) days
after deposit with Federal Express or other reputable overnight service) for
overnight delivery; (d) upon acknowledgment of receipt of telefax, email or
other electronic transmission. All such notices shall be addressed as follows:
 

  If to Sellers: 
Esenjay Oil & Gas, Ltd.
500 N. Water Street, Suite 1100 South
Corpus Christi, Texas 78401
Attn.:  Ms. Linda D. Schibi, Vice President, Land
Tel. No.  (361) 883-7464
FAX No. (361) 883-3244
Email: Schibi@epc-cc.com
        If to CONDOR: 
Condor Energy Technology LLC
4125 Blackhawk Plaza Circle, Suite 201
Danville, California 94506
Attn.:  Frank C. Ingriselli, President and Chief Executive Officer
With a copy to:  General Counsel
Tel. No.  (925) 263-2426
FAX No. (925) 403-0703
Email: ingriselli@pacificenergydevelopment.com

 
From time to time Sellers or CONDOR may designate another address or facsimile
number or email address or telephone number for all purposes of this Agreement
by notifying the other Parties of such change in accordance with the provisions
hereof.
 
10.3 Incorporation of Appendices.
 
 The appendices attached hereto are incorporated in this Agreement and are made
a part of this Agreement.
 
10.4 Entire Agreement.
 
 This Agreement (including the appendices attached hereto) constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, written and oral.
 
10.5 Amendment; Waiver.  This Agreement may not be altered, or amended, nor any
rights hereunder waived, except by an instrument in writing executed by the
Party or Parties to be charged with such amendment or waiver.
 
10.6 Intentionally Omitted.
 
 
14

--------------------------------------------------------------------------------

 
 
10.7 Confidentiality.
 
(a). From and after the date of this Agreement, each Seller  shall treat all
information exchanged and relating to the transactions contemplated hereby as
confidential, including all drilling data provided by CONDOR to Seller hereunder
(the “Confidential Information”). Each Seller shall take reasonable precautions
as may be necessary to prevent the disclosure of any portion of the Confidential
Information to any third party. Without the prior written consent of CONDOR, no
Seller shall disclose any of the Confidential Information, except to any of the
following (on a confidential basis): (1) members, partners, managers, officers,
directors, employees, attorneys, accountants, engineers and other agents or
consultants engaged by such Party; (2) any bona fide third party who in good
faith is seeking to purchase, acquire, invest, finance or otherwise participate
with such Party in an interest in any portion of the lands within the AMI
described in Appendix 8, or the wells, lands or leases therein, including any
investors or potential investors in CONDOR, subject to the terms of a written
confidentiality agreement; or (3) any parties to which such Party is required to
disclose such information by law or by the rules of any recognized stock
exchange on which the securities of such Party are traded. The Parties
acknowledge that the breach of the terms of this provision may cause irreparable
harm for which monetary damages would be inadequate and difficult to ascertain.
Therefore, the Parties hereby agree that, in the event of a breach or threatened
breach hereof, CONDOR  may seek an injunction, restraining order, specific
performance, and such other remedies and relief, in law or at equity, or any
combination thereof, which CONDOR may deem in its sole discretion as necessary
or advisable. The filing of any particular cause of action hereunder shall not
be deemed an election of remedies.
 
(b). For purposes of this Agreement, “Confidential Information” does not include
information that: (1) is already known to the receiving Party as of the date of
disclosure hereunder; (2) is already in possession of the public or becomes
available to the public other than through the breach of this Agreement by the
receiving Party or of any other person to whom Confidential Information is
distributed pursuant to this Agreement; (3) is required to be disclosed under
applicable law, stock exchange regulations, court order, or by a governmental
order, decree, regulation or rule (provided that the receiving Party shall make
all reasonable efforts to deliver prompt written notice to the disclosing Party
prior to such disclosure); (4) is acquired independently from a third party that
represents it has the right to disseminate such information at the time it is
acquired by the receiving Party; or (5) is developed by the receiving Party
independently of the Confidential Information received from the disclosing
Party.
 
10.8 Binding Effect; Benefits.
 
 This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns. Nothing expressed or implied in
this Agreement is intended to or shall be construed to give any person other
than the Parties or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of this Agreement, it being
the intention of the Parties that this Agreement shall be for the sole and
exclusive benefit of the Parties and their respective successors and assigns and
for the benefit of no other person.
 
10.9 Governing Law.
 
 This Agreement and the transactions contemplated hereby shall be construed in
accordance with, and governed by, the laws of the State of  Colorado.
 
 
15

--------------------------------------------------------------------------------

 
 
10.10 BINDING ARBITRATION. ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXISTENCE OF TITLE DEFECTS OR ENVIRONMENTAL
LIABILITIES, THE BREACH, TERMINATION, ENFORCEMENT, INTERPRETATION OR VALIDITY OF
THIS AGREEMENT, INCLUDING THE DETERMINATION OF THE SCOPE OR APPLICABILITY OF
THIS AGREEMENT TO ARBITRATE, SHALL BE DETERMINED BY ARBITRATION IN THE STATE OF
COLORADO IN ACCORDANCE WITH THE PREVAILING COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION. THE HEARING SHALL BE COMMENCED WITHIN THIRTY
(30) DAYS AFTER THE SELECTION OF THE ARBITRATOR AND A WRITTEN DECISION SHALL BE
RENDERED BY THE ARBITRATOR WITHIN THIRTY (30) DAYS OF THE CONCLUSION OF THE
HEARING. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, JUDGMENT ON THE AWARD
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. THIS CLAUSE SHALL NOT PRECLUDE
THE PARTIES FROM SEEKING PROVISIONAL REMEDIES IN AID OF ARBITRATION FROM A COURT
OF APPROPRIATE JURISDICTION. THE ARBITRATOR SHALL NOT AWARD CONSEQUENTIAL OR
PUNITIVE DAMAGES TO ANY PARTY. THE COSTS AND EXPENSES OF THE ARBITRATION
PROCEEDING, INCLUDING THE FEES OF THE ARBITRATOR AND ALL COSTS AND EXPENSES,
INCLUDING LEGAL FEES AND WITNESS FEES, INCURRED BY THE PREVAILING PARTY OR
PARTIES, SHALL BE BORNE BY THE NON-PREVAILING PARTY OR PARTIES.
 
10.11 Specific Performance.
 
The Parties agree and acknowledge that money damages may not be an adequate
remedy for a breach of a provision of this Agreement by any Seller or CONDOR. As
such, any Seller or CONDOR, in their sole discretion, may apply to a court for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement by any Seller or CONDOR.
 
10.12 Expenses.
 
Except as otherwise specifically provided in this Agreement, all fees, costs and
expenses incurred by CONDOR or any Seller in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including with limitation, legal and accounting
fees, costs and expenses.
 
10.13 Cost.
 
If any legal action, arbitration or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with this Agreement, the prevailing Party or
Parties shall be entitled to recover reasonable attorney’s fees and other costs
incurred in such action, arbitration or other proceeding, in addition to other
relief to which such Party or Parties may be entitled. EACH PARTY HEREBY
EXPRESSLY WAIVES, RELEASES AND DISCLAIMS ANY AND ALL RIGHTS TO RECOVER FROM THE
OTHER PARTIES ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR ANY BREACH
OF OR FAILURE TO PERFORM UNDER THIS AGREEMENT, INCLUDING LOST SALES, INCOME,
PROFIT, REVENUE, PRODUCTION, RESERVES OR OPPORTUNITY.
 
10.14 Severability.
 
Each section, subsection and lesser section of this Agreement constitutes a
separate and distinct undertaking, covenant or provision hereof. In the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable, such provision shall be deemed limited by construction in scope
and effect to the minimum extent necessary to render the same valid and
enforceable, and, in the event such a limiting construction is impossible, such
invalid or unenforceable provision shall be deemed severed from this Agreement,
but every other provision of this Agreement shall remain in full force and
effect.
 
 
16

--------------------------------------------------------------------------------

 
 
10.15 Esenjay’s Representation of Sellers.  Winn, Lacy, Crain, Ravco, Arentee
and Schibi acknowledge that Esenjay is acting as their representative in
connection with this Agreement. Esenjay’s representation of the other Sellers
includes, but is not limited to, the negotiation and drafting of this Agreement
and documents to be delivered at Closing. Winn, Lacy, Crain, Ravco, Arentee and
Schibi covenant and agree that each shall be bound by all actions taken by
Esenjay on each of their behalf under or in connection with this Agreement and
shall be deemed to have received notice for all purposes under this Agreement
upon Esenjay’s receipt of the same in accordance with Section 10.2.
 
10.16 Presumption Concerning Interpretation and Construction.
 
Notwithstanding the fact that preliminary drafts of this Agreement were prepared
by Esenjay, Esenjay and CONDOR and their respective counsel have had opportunity
to participate in the drafting of the final form of this Agreement, and each
Party hereto and their respective counsel have had opportunity to review the
final form of this Agreement. Accordingly, in the event of any ambiguity in the
provisions of this Agreement, there shall be no presumption in favor of any
Party hereto with respect to the interpretation or construction thereof. The
Parties will treat the words “include,” “includes” and “including” as if
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires.
 
10.17 Survival.
 
Except for each Seller’s representation in Section 6.2(g), which shall expire
upon Closing, and as otherwise specifically set forth herein, the
representations and warranties of the Parties hereto shall survive the execution
of this Agreement and the Closing for a period of two (2) years from the date of
the Closing; provided, however, that the foregoing shall not abrogate or limit
Sellers’ indemnity and hold harmless obligations under Section 5.4 or Sellers’
special warranty of title set forth in the Assignment.
 
10.18 Headings.
 
The section and subsection headings used in this Agreement are inserted for
convenience only and shall be disregarded in construing this Agreement.
 
10.19 Timing. Time is of the essence hereof.
 
10.20 Counterparts; Facsimile and Electronic Signatures.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Furthermore, this Agreement
may be executed by the facsimile or electronic signature of any Party hereto, it
being agreed that the facsimile or electronic signature of any Party hereto
shall be deemed an original for all purposes.
 
10.21 Termination of Confidentiality Agreement.  Effective at Closing, the
Parties agree that certain Confidentiality/Non-Compete Agreement, dated April
13, 2011, by and between Esenjay, South Texas Reservoir Alliance, LLC and PEDCO,
will be deemed terminated and of no further force and effect.
 
[Signature page follows.]
 
 
17

--------------------------------------------------------------------------------

 
 
EXECUTED to be effective as of the Effective Date.
 

BUYER:  
SELLERS:
            Condor Energy Technology LLC  
Esenjay Oil & Gas, Ltd.
                By: /s/ Clark R. Moore   
By:
Esenjay Petroleum Corporation,     Clark R. Moore     Its General Partner    
Executive Vice President and            
General Counsel
    By:
By: /s/ Linda D. Schibi
           
Linda D. Schibi
           
Vice President Land
 

 

     
Winn Exploration Co., Inc.
                    By:
/s/ Michael W. Calley
         
Michael w. Calley
         
Vice President
 

 
 

     
Lacy Properties, Ltd.
                      By: Lacy Property Management, Inc.,           Its General
Partner                      
 
By:
/s/ Darren T. Groce
           
Darren T. Groce
           
Interim President
                                   
Crain Energy, Ltd.
                      By: Crain Oil & Gas, LLC,           Its General Partner  
                      By:
/s/ Darren T. Groce
           
Darren T. Groce
           
Interim President
 

 
Signature page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------

 
 
 
Ravco, Inc.
       
By:
/s/ Richard Voss
   
Richard Voss
   
President
             
Arentee Investments
       
By:
/s/ Ronald Johnson
   
Ronald Johnson
   
President
             
Schibi Oil & Gas, Ltd.
       
By:
/s/ Linda D. Schibi
   
Linda D. Schibi
   
President
 

 
Signature page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------

 
 
APPENDIX 1
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)


DEFINED TERMS
 
Unless such terms are otherwise defined herein, the following terms set forth
below shall have the meanings ascribed to them below.
 
Affiliate means, with respect to a Person, any other Person directly or
indirectly, Controlling, or under common Control with, the Person in question
and includes any subsidiary of such Person and any “affiliate” of such Person
within the meaning of Reg. §240.12b-2 promulgated under the Securities Exchange
Act of 1934, and with respect to a Person who is an individual, the ancestors
and descendants of such Person and members of such Person’s nuclear family and
trusts of which such Persons are beneficiaries.
 
Agreement has the meaning set forth in the first sentence of this Agreement.
 
Appendix 2 Acreage has the meaning set forth in the first recital of this
Agreement.
 
Appendix 2 Leases has the meaning set forth in the first recital of this
Agreement.
 
Approved Net Leasehold Acres has the meaning set forth in Section 2.3.
 
Arentee has the meaning set forth in the first sentence of this Agreement.
 
Assignment has the meaning set forth in Section 1.3(b)1.
 
Buyer has the meaning set forth in the first sentence of this Agreement.
 
Claims has the meaning set forth in Section 5.4.
 
Closing has the meaning set forth in Section 1.3.
 
COGCC means the Colorado Oil and Gas Conservation Commission.
 
Control means the possession, directly or indirectly, through one or more
intermediaries, of the following: (a) in the case of a corporation, more than
fifty percent (50%) of the outstanding voting securities thereof; or (b) in the
case of any Person, the power or authority, through ownership of voting
securities, by contract or otherwise, to direct the management, activities or
policies of the Person.
 
Confidential Information has the meaning set forth in Section 10.6.
 
Counsel to Esenjay means Branscomb PC, 802 N. Carancahua, Suite 1900, Corpus
Christi, Texas 78401-0036, Attention: H. Scott Taylor.
 
Crain has the meaning set forth in the first sentence of this Agreement.
 
Cure Period has the meaning set forth in Section 2.4.
 
Defined Terms
Appendix 1 Page 1

--------------------------------------------------------------------------------

 
 
Defect Notice has the meaning set forth in Section 2.4.
 
Designated Interests has the meaning set forth in the third recital of this
Agreement.
 
Effective Date means Forty-Five (45) days from the execution date of this
Agreement, unless extended up to Sixty (60) days as set forth in this Agreement.
 
Encumbrances means pledges, liens, mortgages, security interests, contract
obligations, options, claims, defects and encumbrances. Notwithstanding anything
to the contrary, for purposes of this Agreement, any of the Appendix 2A Leases
or Appendix 2C Leases with an expiration date occurring prior to June 1, 2013,
or any of the Appendix 2B Leases with an expiration date occurring prior to
February 1, 2013,  shall be deemed to be subject to an Encumbrance hereunder.
 
Esenjay has the meaning set forth in the first sentence of this Agreement.
 
Esenjay ORI has the meaning set forth in Section 4.1.
 
Evolution has the meaning set forth in Section 4.3.
 
Excluded Leases has the meaning set forth in Section 2.3.
 
Good and Defensible Title means, for each of the Subject Leases, such record
title that: (i) is free and clear of all Encumbrances, except Permitted
Encumbrances; (ii) entitles Sellers to receive not less than the net revenue
interest set forth in Appendix 2 in all hydrocarbons produced from the Subject
Leases described in Appendix 2 at any time during the productive life thereof
(after satisfaction of all royalties, overriding royalties, nonparticipating
royalties, net profits interests or other similar burdens on or measured by
production of hydrocarbons); and (iii) obligates Sellers to bear not more than
the working interest set forth in Appendix 2 in the Subject Leases described in
Appendix 2 at any time during the productive life or abandonment thereof.
 
Lacy has the meaning set forth in the first sentence of this Agreement.
 
Net Leasehold Acres means, with respect to each of the Subject Leases: (i) the
number of gross acres covered by such Lease, times (ii) the percentage of the
oil, gas and other minerals covered by such Lease, times (iii) the percentage of
the estate of the lessee in said Lease (working interest) owned by Sellers.  For
example, the number of Net Leasehold Acres attributable to a Lease covering an
undivided one half interest in the oil, gas and other minerals rights in and
under a 100 acre tract of land in which Sellers own 90% of the estate of the
original lessee in such Lease would be 45 Net Leasehold Acres. The 45 Net
Leasehold Acres in this example is derived as follows:  (100 acres) times [50%
(the landowner’s interest in the oil, gas and other mineral rights)] times [90%
(Sellers’ ownership percentage of the estate of the original lessee)].
 
Operating Agreement has the meaning set forth in Section 5.1.
 
Party and Parties have the meanings set forth in the second sentence of this
Agreement.
 
CONDOR has the meaning set forth in the first sentence of this Agreement.
 
Defined Terms
Appendix 1 Page 2

--------------------------------------------------------------------------------

 
 
Permitted Encumbrances means and includes the following:
 
 
(i)
production burdens, including overriding royalties, as of record and in
existence as of the Effective Date that (a) do not reduce Sellers’ net revenue
interest in any of the Appendix 2 Leases below the amounts set forth in Appendix
2 or (b) increase the proportionate share of costs and expenses of leasehold
operations attributable to or to be borne by the working interest of Sellers’ in
any of the Appendix 2 Leases below the amounts set forth in Appendix 2, unless
there is a proportionate increase in Sellers’ applicable net revenue interest;

 
 
(ii)
the overriding royalties to be reserved by Esenjay as set forth in this
Agreement;

 
 
(iii)
Liens for taxes or assessments or governmental charges not yet delinquent;

 
 
(iv)
Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations incidental to the ownership of the Subject
Leases provided that same do not materially interfere with the operation, value
or use of any of the Subject Leases;

 
 
(v)
All rights of consent required by any governmental authority (if any) in
connection with the change of ownership or control of an interest in any
federal, state or other lease if the same are customarily obtained after such
change of ownership or control by timely filings or other actions;

 
 
(vi)
rights of reassignment, to the extent any exist as of the date of this
Agreement, upon the surrender or expiration of any of the Subject Leases;

 
 
(vii)
all rights reserved to or vested in any governmental entity to control or
regulate operations on any of the Subject Leases and all applicable laws;

 
 
(viii)
all defects and irregularities of title that would not reasonably be expected to
result in claims that would materially and adversely affect Sellers’ title to,
or ownership, operations, or value of the Subject Leases, including, without
limitation (a) defects in the early chain of title consisting of the failure to
recite marital status or the omission of succession or heirship proceedings; (b)
defects or irregularities arising out of the lack of a survey; (c) defects or
irregularities arising out of or relating to the lack of powers of attorney from
corporations to execute and deliver documents on their behalf or lack of spousal
joinder; (d) defects of title which result from the failure to file assignments
or other documents in the state or federal records so long as such assignments
or other documents are properly recorded in the county records; and (e)
irregularities cured by possession under applicable statutes of limitation and
statutes relating to acquisitive (or liberative) prescription; and

 
 
(ix)
all other liens, charges, encumbrances, instruments, obligations, defects and
irregularities affecting the Subject Leases which, individually or in the
aggregate, do not: (a) interfere materially with the operation, value, or use of
any of the Subject Leases; or (b) do not prevent CONDOR from receiving the
proceeds of production from any wells to be drilled on the Subject Leases.

 
Person means an individual, corporation, partnership, limited liability company,
trust, unincorporated organization, government, any agency or political
subdivision of any government, or any other form of entity.
 
Defined Terms
Appendix 1 Page 3

--------------------------------------------------------------------------------

 
 
Post-Closing Cash has the meaning set forth in Section 1.3(a)3.
 
Proportionate Share means the following shares attributable to each respective
Seller: Esenjay, Sixty Percent (60%); Winn, Twenty-Five Percent (25%); Crain,
Eleven and Twenty-Five Hundredths Percent (11.25%); and Lacy, Three and
Seventy-Five Hundredths Percent (3.75%).
 
Purchase Price has the meaning set forth in Section 1.2.
 
Ravco has the meaning set forth in the first sentence of this Agreement.
 
Records has the meaning set forth in Section 1.1(a).
 
Review Period has the meaning set forth in Section 2.1.
 
Schibi has the meaning set forth in the first sentence of this Agreement.
 
Seller has the meaning set forth in the first sentence of this Agreement.
 
Appendix 2 Acreage has the meaning ascribed to such term in the second recital
of this Agreement.
 
Appendix 2 Leases has the meaning set forth in the second recital of this
Agreement.
 
Title Defect means any fact that renders Sellers’ title to any of the Subject
Leases less than Good and Defensible Title, including any Encumbrance (or any
claim of an Encumbrance) other than a Permitted Encumbrance.
 
Stock has the meaning set forth in Section 1.3(a)2.
 
Winn has the meaning set forth in the first sentence of this Agreement.
 
Defined Terms
Appendix 1 Page 4

--------------------------------------------------------------------------------

 
 
APPENDIX 2
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
APPENDIX 2A LEASES


[“EXHIBIT A ACREAGE” AS DESCRIBED IN THE LOI]


APPENDIX 2B LEASES


[“EXHIBIT B ACREAGE” AS DESCRIBED IN THE LOI]


APPENDIX 2C LEASES
 
[“SECTION 16 ACREAGE” AS DESCRIBED IN THE LOI]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 3
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
FORM OF ASSIGNMENT OF OIL, GAS AND MINERAL LEASES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT OF OIL, GAS AND MINERAL LEASES
 

STATE OF COLORADO §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF WELD  §  

 
THIS ASSIGNMENT OF OIL, GAS AND MINERAL LEASES (this “Assignment”), dated
_______________ ___, 2012 (the “Closing Date”), but effective as of 12:01 a.m.
Central Clock Time on ___________, 2012 (the “Effective Date”) is from ESENJAY
OIL & GAS, LTD., a Texas limited partnership (“Esenjay”), 500 North Water
Street, Suite 1100 South, Corpus Christi, Texas 78401, WINN EXPLORATION CO.,
INC., a Texas corporation (“Winn”), 800 North Shoreline Blvd., Suite 1900 North,
Corpus Christi, Texas 78401, CRAIN ENERGY, LTD., a Texas limited partnership
(“Crain”), 222 East Tyler Street, Longview, Texas 75606,  LACY PROPERTIES,
LTD., a Texas limited partnership (“Lacy”), 222 East Tyler Street, Longview,
Texas 75606, ARENTEE INVESTMENTS a Louisiana company, (“Arentee”) 20124 Highway
124, Jonesville, Louisiana 71343, RAVCO, INC. a Texas corporation, (“Ravco”)
6838 Greenwood Drive, Corpus Christi, Texas 78415, SCHIBI OIL & GAS, LTD., a
Texas Limited Partnership (“Schibi”) 5914 Beauvais Drive, Corpus Christi, Texas
78414,  (Esenjay, Winn, Crain, Lacy, Ravco, Arentee and Schibi are,
collectively, “Assignors” and each an “Assignor”), to CONDOR ENERGY TECHNOLOGY
LLC, a Nevada limited liability company (“Assignee”), 4125 Blackhawk Plaza
Circle, Suite 201, Danville, California 94506. Terms used but not otherwise
defined herein shall have the meanings given to them in that certain Purchase
and Sale Agreement (the “Purchase Agreement”), dated July 26, 2012, by and among
Assignors and Assignee.


For a valuable consideration, and in consideration of the covenants and
agreements of Assignee herein contained, and upon and subject to the exceptions,
reservations, conditions and other provisions hereinafter set forth, Assignors
hereby sell, transfer, assign, and deliver to Assignee the entire leasehold
estate and working interest in and to the leases described in Exhibit “A”
attached hereto (herein referred to collectively as “said Leases” and severally
as a “Lease”) INSOFAR AND ONLY INSOFAR as said Leases cover and affect the lands
described in Exhibit “A” attached hereto. Said Leases are conveyed hereby free
and clear of all burdens other than Permitted Encumbrances, including the
overriding royalty interests reserved by Esenjay, and shall entitle Assignee to
the working interest set forth above without suspension, reduction or
termination so long as said Leases remain in force and effect.


Esenjay hereby RESERVES and EXCEPTS from this Assignment, and the other
Assignors hereby grant, bargain, sell and convey to Esenjay, overriding royalty
interests in said Leases (the “Esenjay ORI”), subject to the following terms and
provisions, equal to amount, if positive, by which Twenty Percent (20%) of
8/8ths of such production exceeds the aggregate of all landowner royalties,
overriding royalties and other burdens measured by or payable out of production
that cover or affect said Leases, proportionately reduced, as more particularly
described below, to the interest in said Leases assigned to Assignee by Esenjay.
 
The Esenjay ORI shall be a covenant running with each of said Leases and shall
be subject to the following terms and provisions:


(a). The Esenjay ORI shall be inclusive of any overriding royalties or claims
for overriding royalties created prior to the Closing Date (whether or not of
record and including but not limited to overriding royalty interests to which
the prospect generator or any other third party may be entitled).
 
 
1

--------------------------------------------------------------------------------

 
 
(b). If Assignors’ interest in any of said Leases assigned to Assignee by
Assignors covers less than the entire and undivided estate in the oil, gas and
minerals in the lands covered thereby, the Esenjay ORI shall be payable in the
proportion which Assignors’ fractional interest in the oil, gas and mineral
estate covered by said Lease in such lands bears to the entire and undivided
estate in the oil, gas and other minerals in and under such lands. If Assignors
hold less than all of the oil, gas and mineral leasehold estate created by said
Leases assigned to Assignee or if Assignors convey less than all of the oil, gas
and mineral leasehold estate created by said Leases, the Esenjay ORI shall be
payable in the proportion which the fractional part of the oil, gas and mineral
leasehold estate conveyed to Assignee by Esenjay bears to the entire and
undivided oil, gas and mineral leasehold estate in the lands covered by said
Leases assigned to Assignee by Assignors.
 
(c). The Esenjay ORI shall be free and clear of all drilling, producing and
operating costs, but shall be charged with its proportionate part of all
production, severance, ad valorem and similar taxes applicable to said
production and any other taxes imposed under the laws of any state or other
political subdivision to which such interest in production is or may be subject.
At the election of Assignee, production, gathering, or other taxes (state or
federal) levied against the Esenjay ORI may be paid by Assignee and deducted
from the overriding royalty interests payable to Esenjay. Assignee shall pay the
Esenjay ORI on the same basis as the landowner’s royalty under the applicable
lease and in accordance with applicable law.
 
(d). Assignee shall have the right and authority to pool or unitize the Esenjay
ORI in the same manner and to the same extent that pooling or unitization is
authorized under the respective provisions of said Leases assigned to Assignee,
as the same may have heretofore or may hereafter be amended, with the same
effect as though the Esenjay ORI was a part of the lessors’ royalties in said
Leases. In lieu of the overriding royalties above specified, Esenjay shall
receive on production from a unit so pooled only such portion of the overriding
royalties stipulated above as the number of acres covered by said Lease or
portion thereof which is placed in any such unit bears to the total acreage so
pooled in the particular unit involved.
 
(e). The Esenjay ORI will apply to any renewals or extensions of said Leases
acquired within six (6) months of the expiration of the applicable said Lease,
insofar as such renewal or extension covers any portion of the lands covered by
such Said Lease; provided, however, the Esenjay ORI applicable to any extension
or renewal of any of said Leases shall be reduced to the extent that the
landowner’s royalty under such extension or renewal lease is greater than the
landowner’s royalty under the expiring lease for which such extension or renewal
lease is acquired.
 
This Assignment is made subject to the covenants, provisions, and terms of the
Purchase Agreement, , and each of said Leases.
 
 
2

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD, all and singular, the interests in said Leases conveyed
hereby together with all and singular the rights and appurtenances thereto in
any wise belonging unto Assignee and its successors in title and assigns
forever; and Assignors hereby bind themselves and their successors and assigns
to warrant and forever defend, all and singular, said interests unto Assignee
and its successors and assigns against every person whomsoever lawfully claiming
or to claim the same or any part thereof, by through and under Assignors only,
but not otherwise. This Assignment is made with full substitution and
subrogation of Assignee in and to all covenants, indemnities, representations
and warranties by others heretofore given or made with respect to the interests
in said Leases conveyed hereby or any part thereof.


This instrument may be executed in any number of counterparts, with the same
force and effect as if all parties hereto had executed a single counterpart
hereof.


All of the terms, provisions, covenants and agreements herein contained shall
extend to and be binding upon the parties hereto, and their respective
successors in title and assigns, and all terms, provisions and reservations
contained in this Assignment shall be deemed covenants running with each of the
said Leases.
 
[Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment to be
effective as of the Effective Date.
 

 
ASSIGNORS:
         
Esenjay Oil & Gas, Ltd.
           
By:
Esenjay Petroleum Corporation
     
Its General Partner
               
By:
 
        Linda D. Schibi        
Vice President Land
                       
Winn Exploration Co., Inc.
         
By:
       
Michael W. Calley
     
Vice President
                       
Lacy Properties, Ltd.
         
By:
Lacy Property Management, Inc.
     
Its General Partner
               
By:
 
        Darren T. Groce        
Interim President
                       
Crain Energy, Ltd.
          By: Crain Oil & Gas, LLC      
Its General Partner
               
By:
         
Darren T. Groce
       
Interim President
 

 
Signature page to Partial Assignment of Oil, Gas and Mineral Leases
 
 

--------------------------------------------------------------------------------

 
 

 
Arentee Investments
         
By:
       
Ronald Johnson
     
President
                       
Ravco, Inc.
             
By:
        Richard Voss       President                        
Schibi Oil & Gas, Ltd.
             
By:
       
Linda D. Schibi
     
President
                       
ASSIGNEE:
         
Condor Energy Technology LLC
           
By:
       
Frank C. Ingriselli
     
President and Chief Executive Officer

 
Acknowledgments
 

STATE OF TEXAS    §     §   COUNTY OF NUECES §  

 
The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Linda D. Schibi, Vice President Land of Esenjay
Petroleum Corporation, a Texas corporation, on behalf of the corporation, acting
in its capacity as General Partner of Esenjay Oil & Gas, Ltd., a Texas limited
partnership.
 

  [Seal]         Notary Public       My commission expires:    

 
Signature page to Partial Assignment of Oil, Gas and Mineral Leases
 
 

--------------------------------------------------------------------------------

 
 

STATE OF TEXAS    §     §   COUNTY OF NUECES §  



The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Michael W. Calley, Vice President of Winn Exploration
Co., Inc., a Texas corporation, on behalf of the corporation.
 

  [Seal]         Notary Public       My commission expires:    

 

STATE OF TEXAS    §     §   COUNTY OF GREGG §  



The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Darren T. Groce, Interim President of Lacy Properties,
Ltd., a Texas limited partnership, on behalf of the corporation, acting in its
capacity as General Partner of Lacy Properties, Ltd., a Texas limited
partnership.
 

  [Seal]         Notary Public       My commission expires:    

 
Signature page to Partial Assignment of Oil, Gas and Mineral Leases
 
 

--------------------------------------------------------------------------------

 
 

STATE OF TEXAS    §     §   COUNTY OF GREGG §  



The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Darren T. Groce, Interim President of Crain Energy,
Ltd., a Texas limited partnership, on behalf of the corporation, acting in its
capacity as General Partner of Crain Energy, Ltd., a Texas limited partnership.
 

  [Seal]         Notary Public       My commission expires:    

 

STATE OF LOUISIANA  §     §   COUNTY OF CATAHOULA §  

 
The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Ronald Johnson, President of Arentee Investments, a
Louisiana company, on behalf of the company.
 

  [Seal]         Notary Public       My commission expires:    

 
 

STATE OF TEXAS  §     §   COUNTY OF NUECES §  


The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Richard Voss, President of Ravco, Inc., a Texas
corporation, on behalf of the corporation.
 

  [Seal]         Notary Public       My commission expires:    

 
Signature page to Partial Assignment of Oil, Gas and Mineral Leases
 
 

--------------------------------------------------------------------------------

 
 

STATE OF TEXAS    §     §   COUNTY OF NUECES  §  

 
The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Linda D. Schibi, President of Schibi Oil & Gas, Ltd.,
a Texas limited partnership, on behalf of the partnership.
 

  [Seal]         Notary Public       My commission expires:    

 
 
 

STATE OF ____________  §     §   COUNTY OF CALIFORNIA §  

 
The foregoing instrument was acknowledged before me this ___ day of
_______________, 2012, by Frank C. Ingriselli, President and Chief Executive
Officer, of Condor Energy Technology LLC, a Nevada limited liability company, on
behalf of the corporation.
 

  [Seal]         Notary Public       My commission expires:    

 
Signature page to Partial Assignment of Oil, Gas and Mineral Leases
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


Attached to and made a part of that certain
Assignment Of Oil, Gas And Mineral Leases, dated __________, 2012,
from Esenjay Oil & Gas, Ltd., et al. as Assignors, to Condor Energy Technology
LLC, as Assignee
 
DESCRIPTION OF OIL AND GAS LEASES
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 4
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
FORM OF SEISMIC DATA LICENSE AGREEMENT – ESENJAY PROPRIETARY DATA


3D ONSHORE/OFFSHORE MASTER SEISMIC
DATA LICENSING AGREEMENT


This Agreement ("Agreement") is effective as of _______________, 2012 by and
between Esenjay Oil & Gas, Ltd., hereinafter referred to as “Licensor”, and
Condor Energy Technology Corp., a Nevada limited liability company, hereinafter
referred to as "Licensee."


Licensor agrees to acquire or has acquired and grants to Licensee a
non-exclusive, non-transferable license to use certain geophysical data
delineated in various Supplemental Agreements to this Agreement which may be
executed from time to time in the form attached hereto as Schedule "1" by either
Line Number, Program Name, Mileage or Square Mileage, Kilometer, Block, or 3D
Program Name, as well as all related support documentation (e.g., surveying
data, surveyor’s notes, driller’s notes and observer’s notes delivered to
Licensee with the geophysical data), and all tape, electronic and paper/physical
copies of all or any part of the geophysical data or related support
documentation, regardless of source.  Such geophysical data, referred to
collectively hereinafter as the “Data.” LICENSOR HEREBY REPRESENTS AND WARRANTS
THAT IT HAS THE EXCLUSIVE RIGHT AND AUTHORITY TO PROVIDE LICENSEE WITH THE DATA,
AND THAT IT WILL IN NO WAY BREACH ANY OBLIGATION IT HAS TO ANY OTHER PERSON OR
ENTITY BY PROVIDING THE DATA TO LICENSEE. LICENSOR AGREES TO DEFEND, INDEMNIFY
AND HOLD HARMLESS LICENSEE FROM AND AGAINST ALL CLAIMS, DAMAGES, LIABILITIES,
AND JUDGMENTS BASED UPON OR ARISING OUT OF ANY BREACH BY LICENSOR OF THE
FOREGOING REPRESENTATION AND WARRANTY.  This non-exclusive, non-transferable
license to use the Data is made subject to the terms and conditions provided
below.


I.
Licensee acknowledges that the Data includes trade secrets, copyright protected
confidential and proprietary information of Licensor, and that Licensor’s (and,
as applicable, Licensor’s co-owners’) title to and ownership rights in the Data
shall at all times remain vested in Licensor (and, as applicable, Licensor’s
co-owners).  The Data may not be directly or indirectly, by operation of law or
otherwise, transferred to, disclosed to, shown to, sold to, traded to, disposed
of, or otherwise made available to, any other person or entity other than
Licensee except as specifically provided below in Section III. Licensee agrees
to take any and all reasonable actions necessary to insure that its employees,
representatives or agents do not violate the terms and conditions of this
Agreement including, but not limited to, the limitations on access to the Data
provided below.  In the event this Agreement is violated, Licensor will be
entitled to all remedies available to it at law and in equity, including, but
not limited to, the specific remedies set forth herein, provided, however, that
Licensee shall not be liable for punitive, indirect, incidental or consequential
damages resulting from or arising out of this provision “I”.  Licensee
recognizes that Licensor, as owner or co-owner of the Data, may enter into
agreements with other parties to license the Data provided to Licensee, and that
Licensor is free to license, use, sell or in any other manner dispose of the
Data upon such terms and conditions as Licensor may elect


II.
LICENSEE AGREES THAT THIS LICENSE TRANSACTION IS MADE ON AN "AS IS, WHERE IS"
BASIS.  LICENSOR DOES NOT WARRANT THE ACCURACY OR QUALITY OF THE DATA, AND ANY
ACTIONS TAKEN OR EXPENDITURES MADE BY LICENSEE AS A RESULT OF EXAMINATION,
EVALUATION OR INTERPRETATION OF THE DATA SHALL BE AT THE SOLE RISK,
RESPONSIBILITY AND LIABILITY OF LICENSEE, WITHOUT ANY RECOURSE TO
LICENSOR.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, LICENSEE FURTHER AGREES THAT
LICENSOR SHALL NOT BE LIABLE FOR ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY CONDITION OR
WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
THAT THE DATA IS COMPLETE, WHOLLY ACCURATE, OR ERROR FREE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, LICENSOR SHALL IN NO EVENT BE LIABLE
TO LICENSEE OR ANY THIRD PARTIES FOR PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE USE
BY LICENSEE OR ANY THIRD PARTIES OF THE DATA.
 
 
 

--------------------------------------------------------------------------------

 


LICENSOR AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS LICENSEE FROM AND AGAINST
ALL CLAIMS, DAMAGES, LIABILITIES AND JUDGMENTS BASED UPON OR ARISING OUT OF
FIELD OPERATIONS CONDUCTED BY LICENSOR OR ITS SUB-CONTRACTORS DURING THE DATA
ACQUISITION PROCESS.


III.
Licensee agrees that this license is personal, that the Data shall be for
Licensee's internal use only, and that the Data shall not be directly or
indirectly, by operation of law or otherwise, transferred to, disclosed to,
shown to, sold to, traded to, disposed of, or otherwise made available to, any
person or entity other than Licensee, except under the following conditions:


A.  The Data may be made available, shown, or a copy provided, to any person or
entity solely for the purposes of reprocessing, analyzing, interpreting and/or
creating derivative products for Licensee, subject to the following: (1) such
person or entity is not itself engaged in the oil & gas exploration business;
(2) such person or entity acknowledges and agrees in writing, either generally
or specifically, that the Data is the confidential, proprietary property,
copyright and trade secret of Licensor and will not be transferred to, disclosed
to, described to, shown to or used to benefit any other person or entity;  (3)
such  person or entity agrees in writing to be bound by the terms and conditions
of this Agreement; and (4) the period of time during which the person or entity
has access to the Data is no longer than is reasonably necessary for it to
perform the work undertaken for Licensee.  All derivative products and
reprocessed Data will be owned by and will remain the property of Licensor and
shall be included in the definition of “Data” as that term is used in this
Agreement.  Licensee hereby grants to Licensor all right, title, and interest in
and to all derivative products and reprocessed Data and Licensor hereby grants
back Licensee a non-exclusive, non-transferable license to all derivative
products and reprocessed Data in accordance with the terms of this Agreement.
Provided, however, Licensee shall not be under an obligation to provide Licensor
with the original or copies of derivative Products.
 
B.  Such portions of the Data as are directly related, in the reasonable opinion
of Licensee, to a specific drilling prospect generated by Licensee or to a
leasehold interest which Licensee desires to offer for potential sale may be
shown by Licensee at Licensee’s facilities to any person or entity, but not
copied, separately analyzed or manipulated for or by such person or entity,
(“Prospective Purchaser”) in order to interest such person or entity to enter
into an agreement with Licensee to explore, operate, develop or buy all or a
portion of such drilling prospect or lease or for purposes of a “Change in
Control” as defined hereinbelow, but only if such person or entity acknowledges
and agrees in writing, either generally or specifically, that the Data is the
confidential, proprietary property, copyright and trade secret of Licensor and
will not be transferred to, disclosed to, described to, shown to or used to
benefit any other person or entity.  Licensor and Licensee intend that Licensee
may show the applicable portions of the Data to any person or entity for the
limited purpose described above only in connection with a specific drilling
prospect of limited area or in connection with the potential sale of a specific
leasehold interest or for the purposes of a Change of Control, but not to permit
such person or entity to make a regional interpretation of the Data or any
portion thereof, and only after such person or entity agrees in writing that the
Data is the confidential, proprietary property, copyright and trade secret of
Licensor and will not be disclosed to, described to, shown to or used to benefit
any other person or entity.


C. The Data may be made available, shown, or a copy provided to any Related
Entity, provided that such Related Entity shall have the same rights to use the
Data as Licensee; and further provided that such Related Entity shall be bound
by the terms of this Agreement to the same extent as Licensee. In the event that
a Related Entity ceases to exist or no longer meets the definition of Related
Entity under this Agreement, all rights of such entity to use the Data shall
immediately terminate and all copies of the Data shall immediately be destroyed
or returned to Licensee. Licensee shall promptly provide Licensor written notice
confirming the return and/or destruction as required by this subsection. For
purposes of this Agreement “Related Entity” means any entity in which Licensee
holds an ownership interest or any entity that holds an ownership interest in
Licensee.
 
 
 

--------------------------------------------------------------------------------

 


The intent of this Agreement is to allow the Data to be used solely by Licensee
for the purposes of analysis and interpretation in Licensee's search for
hydrocarbon reserves.  Licensee shall take all reasonable measures necessary to
safeguard the Data from unauthorized use or disclosure and, in any event,
Licensee shall provide at least the same degree of care and control of the Data
as Licensee exercises toward its own trade secret, proprietary, confidential and
copyright protected information.  Other than as set out herein, the Data shall
remain in the physical possession of Licensee and will not be made available to
any person or entity.  At no time, under any circumstances, shall Licensee
receive any fee from any person or entity for any use of the Data, nor shall the
Data  be displayed on the Internet or any other publicly accessible media for
any purpose, provided, however, the Data may be displayed to a Prospective
Purchaser or a secure Internet data base or site.  If this section of the
Agreement is breached, in addition to all other remedies available to Licensor
at law or in equity, Licensee shall pay to Licensor as liquidated damages, and
not as a penalty, an amount equal to 150% of the original license fees paid for
the Data (but not to exceed 100% of the total acquisition and processing costs
for the data), within three (3) business days of a written demand from
Licensor.  Upon such payment there shall be delivered to any other party who has
been given access to the Data an agreement similar in form and substance to this
Agreement for the affected Data.  Only upon full execution of that agreement
shall the other party have any rights of use in and to the Data.  Licensee
acknowledges, covenants and agrees that any breach of this Agreement by any
consultant, agent, employee, representative, or other advisor of Licensee, or by
any prospective venture participant or prospective purchaser, or any of their
respective consultants, agents, employees, representatives or other advisors,
shall be a breach of this Agreement by Licensee.
 
IV.
This Agreement, the Supplemental Agreements and the license to use the
referenced Data shall terminate ten (10) years from the execution date of this
Agreement, but may be extended by written mutual agreement of the parties.  The
license granted by this Agreement will, without notice, automatically terminate
upon the Licensee: ceasing to carry on its business; making an assignment for
the general benefit of its creditors; proposing any form of financial
reorganization because of insolvency with creditors; becoming subject to any
bankruptcy proceedings or any other proceedings or laws relating to its
insolvency; or if a receiver, receiver and manager, trustee, custodian or
similar agent is appointed or takes possession of all or substantially all of
the property or business of the Licensee.  Immediately upon termination of the
license granted by this Agreement, Licensee will return or cause to be returned
to, or will destroy or cause to be destroyed, the Data.


V.
Except as provided herein, Licensee may not sell, assign or otherwise transfer
this Agreement, the Data, or the license or any other rights or obligations
hereunder, in whole or in part, without the prior written approval of Licensor.
A Change of Control (as defined below) shall not constitute such a transfer.


A “Change of Control” shall mean each of (a) the sale of all or substantially
all of the stock or assets of Licensee (or its ultimate parent company), (b) any
merger, reorganization, combination, consolidation or amalgamation of Licensee
(or its ultimate parent company) with any other entity, and (c) the acquisition,
directly or indirectly, by any person or entity, or by any group of persons or
entities acting together, that are involved, directly or indirectly, in whole or
in part, in the business of exploring for or producing oil, gas or other
minerals, of the power to direct or cause the direction of the management and
policies of Licensee (or its ultimate parent company), whether through the
ownership of voting securities, by contract or otherwise, including, without
limitation, the direct or indirect acquisition of 50% or more of the outstanding
equity interests in Licensee (or its ultimate parent company). Notwithstanding
anything herein to the contrary, a “Change of Control” shall not include
transactions the primary purpose of which concern the fundraising activities of
Licensee, such as undertaking a public or private offering of securities that
results in changes in ownership of Licensee or changes to the composition of the
board of directors of Licensee. Licensee agrees to provide prompt written notice
to Licensor at the appropriate address listed hereinbelow, in the event of a
Change of Control or the entry by Licensee (or its ultimate parent company) into
a publicly discloseable agreement that will cause a Change of Control.  This
section shall apply even if Licensee continues to exist subsequent to the Change
of Control in essentially the same form in which it existed prior to the Change
in Control. Upon entry by Licensee into a publicly discloseable agreement that
will cause a Change of Control, Licensee may either terminate the license
granted under this Agreement and return the Data by the date of the Change of
Control, or may pay to Licensor a re-license fee in the amount of $15,000.00 per
square mile of Data covered by this Agreement.  In the event the Data is to be
returned, Licensee shall be required to execute a Verification of
Return/Destruction of Data form in the form attached as Exhibit A; however,
Licensee shall not be required to destroy, erase or return corporate documents
which contain Data derived from the Data, copies of such Data retained in
back-up computer records for the period such records are normally retained and
such copies required to be retained by law.  Except as provided for in this
section, a Change of Control will not result in the termination of this
Agreement or the charging of additional fees.  This Section is specifically
intended to supersede statutory provisions to the contrary, if any.
 
 
 

--------------------------------------------------------------------------------

 


VI.
Data licensed hereunder may be conveyed to a service company for reprocessing or
storage, provided a written confidentiality agreement is obtained from such
company prior to conveyance.  Licensee accepts full responsibility for insuring
that any Data conveyed hereunder remains confidential and is not made available
to any non-Licensee.  Any print or film of any version of the Data must contain
the following statement:


“This Data is trade secret, is owned by Esenjay Oil & Gas, Ltd., and is licensed
to (Licensee) under terms and conditions of a 2D & 3D Onshore/Offshore Master
Seismic Data Licensing Agreement which strictly limits the use of such
Data.  This Data shall be for Licensee's own internal use only, and shall not be
shown, sold, traded, disposed of, or otherwise made available to any party
except under certain specific conditions delineated in such licensing
agreement.  Any unauthorized use or possession of this Data by any party is
strictly prohibited.”


VII.
The terms of this Agreement shall be kept confidential by the parties hereto,
and shall not be disclosed to any other person or entity, except as may be
reasonably necessary to administer this Agreement (e.g., disclosure in
connection with permitted disclosures of the Data pursuant to Section III,
above), or as otherwise may be required by law.
 
VIII.
 
This Agreement shall be construed in accordance with the laws of the State of
Colorado, without giving effect to principles of conflicts of law.  The parties
agree that if, after the effective date of this Agreement, there are changes in
laws or regulations (including the imposition of new laws) or in the
interpretation or application of laws or regulations, which in the reasonable
opinion of Licensor adversely affect the benefits, rights or protections
afforded Licensor either pursuant to the terms of this Agreement or by operation
of law then, at Licensor’s sole request the parties shall enter into
negotiations and execute an amendment to this Agreement that places Licensor in
substantially the same position as before the change of law.
 
IX.
The rights and remedies granted in this Agreement to Licensor in the event of
default are cumulative and the exercise of any of those rights and remedies
shall be without prejudice to the enforcement of any other right or remedy
including, without limitation, injunctive relief, specific performance, and any
other right or remedy available at law or in equity or authorized by this
Agreement. Notwithstanding anything to the contrary contained herein, Licensee
shall in no event be liable to Licensor or any third party for punitive,
indirect, or consequential damages resulting from or arising out of this
Agreement.
 
The rights of each party hereto, whether granted by this Agreement or by law or
equity, may be exercised, from time to time, singularly or in combination, and
the waiver of one or more of such rights shall not be deemed to be a waiver of
such right in the future or any one or more of the other rights that the
exercising party may have.  Any right, and any breach of a term, provision or
condition of this Agreement by one party shall not be deemed to have been waived
by the other party unless the waiver is expressed in writing and signed by an
authorized representative of the waiving party.  The failure of either party to
insist upon the strict performance of any term, provision or condition of this
Agreement shall not be construed as a waiver or relinquishment in the future of
the same or any other term, provision or condition.


The parties agree that any provision of this Agreement that is deemed to be or
becomes void, illegal, invalid or unenforceable shall be severable herefrom and
ineffective to the extent of such voidability, illegality, invalidity or
unenforceability, and shall not invalidate, affect or impair the remaining
provisions of this Agreement.  If and to the extent any court or governmental
authority of competent jurisdiction holds any provision of this Agreement to be
invalid or unenforceable, the parties will negotiate in good faith to equitably
adjust the provisions of this Agreement with a view toward effecting its
intended purposes; any such holding shall not affect the validity or
effectiveness of the other provisions of the Agreement, which will remain in
full force and effect.  No provision of this Agreement shall be construed to
constitute Licensor as the agent, servant, or employee of Licensee.  The
relationship of Licensor to Licensee shall be that of independent
contractor.  Licensee shall not have the right to control or direct the details
of the work performed by Licensor.  Licensor shall furnish at its own expense,
and risk, all labor, materials, equipment, tools, and transportation and other
items necessary in performance of the work covered herein.
 
 
 

--------------------------------------------------------------------------------

 


X.
Licensor and Licensee agree that there are no understandings or agreements
relative to this Agreement that are not fully expressed herein or in the
Supplemental Agreements.  This Agreement including only any Supplemental
Agreements sets forth the entire agreement between the parties and supersedes
all prior agreements, prior data licenses, understandings, and communications
between the parties, whether oral or written.


XI.
All notices to be given pursuant to this Agreement shall be in writing and shall
be deemed to be sufficiently given if delivered by overnight courier, in which
case the notice shall be deemed to have been received on the next business day
after sending, or if delivered by hand to the representative named below, in
which case the notice shall be deemed to have been received on the date of
delivery, or if sent by certified mail, return receipt request, in which case
the notice shall be deemed to have been received on the date of receipt.  Until
written notice of change of address given pursuant to this Section, notices
shall be addressed as follows:
 
 
(a)
Licensor:
Esenjay Oil & Gas, Ltd.
500 N. Water Street
Suite 1100 South
Corpus Christi, Texas 78401-0236
Attention: Eric Gardner
Phone: (361) 883-7464
Fax: (361) 883-3244
gardner@epc-cc.com

 
 
(b)
Licensee:
Condor Energy Technology LLC
c/o Pacific Energy Development Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California 94506
Attention: Frank C. Ingriselli, President and Chief Executive Officer
Phone: (925) 263-2426
Fax: (925) 403-0703
ingriselli@pacificenergydevelopment.com

 
XII.
Any delay or failure to perform under this Agreement arising from a force
majeure event as specified herein shall not be deemed to be a default and shall
not put an end to this Agreement, so that the same shall continue in suspense or
part performance until such event shall have ceased.  A force majeure event
means:  acts of God, earthquakes, fire, freezing, storm, tornados, floods,
hurricanes, or other actions of the elements, explosion, accident, malicious
mischief, sabotage, insurrections, riot, strikes, lockouts, boycotts, picketing,
labor disturbances, loss of power, public enemy, war (declared or undeclared),
rebellion, civil disturbance, compliance with any federal, state, or municipal
law, or with any regulation, order, rule (including, but not limited to,
priority, rationing or allocation orders or regulation) of governmental
agencies, or authorities or representatives of any government (foreign or
domestic); total or partial failure or loss or shortage of all or part of
transportation or other facilities ordinarily available to and used by a party
hereto in the performance of the obligations imposed by this Agreement, whether
such facilities are such party’s own or those of others; or any cause, whether
similar to or dissimilar from the causes herein enumerated, including without
limiting the generality of the foregoing, any breakdown, either total or
partial, of Licensor’s facilities for any cause whatsoever; provided, however,
that all such causes are beyond the reasonable control of the party claiming
force majeure and the settlement of strikes or lockouts shall be entirely within
the discretion of the party having the difficulty and that even though the
parties hereby agree that any force majeure shall be remedied as soon as
practicable, the settlement of strikes or lockouts by acceding to the demands of
the opposing party when such course is inadvisable in the discretion of the
party having difficulty shall not be required.


[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 


ACCEPTED AND AGREED TO THIS ___ DAY OF ______, 2012.
 

LICENSOR:                       Esenjay Oil & Gas, Ltd.                     By:
Esenjay Petroleum Corporation,
          Its: General Partner           By:                Eric Gardner        
    Vice President Exploration                                     LICENSEE:    
                  Condor Energy Technology LLC                     By:          
  Name:             Title:             

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
VERIFICATION OF RETURN/DESTRUCTION OF DATA
 
Licensee, as defined in the 2D & 3D Onshore/Offshore Master Seismic Data
Licensing Agreement (“Agreement”) effective as of   hereby represents, warrants
and verifies to Licensor, as defined in the Agreement, that all Data, as defined
in the Agreement (including any Data provided to any other person or entity in
accordance with the terms of the Agreement), has been returned to Licensor
[destroyed].  Specifically, as of the date of this Verification, all Data has
been completely removed from the computer systems, files, offices, warehouses,
or other locations within the possession, custody or control of Licensee.  In
addition, all references to the Data have been [returned/destroyed], by
permanently deleting or otherwise permanently eliminating them from all
computers, files, storage facilities, and any and all other paper, electronic,
digital or other forms of media within the possession, custody or control of
Licensee.


Licensee acknowledges and agrees that Licensor is relying on this Verification
of Return of Data as confirmation that Licensee is not retaining any Data in any
form and, further, as Licensee’s acknowledgment that retaining any Data would
entitle Licensor to liquidated damages as provided in the Agreement as well as
all other remedies available to Licensor at law or in equity.


Verified this _______  day of ______________, 2011.
 

              By: ________________________________       Print Name:
 ______________________________       Company and Title:
  ________________________  

 
 
 

--------------------------------------------------------------------------------

 
 
ONSHORE 3D
 
SCHEDULE "1"


Supplemental Agreement to a
2D & 3D Onshore/Offshore Master Seismic Licensing Agreement
between
Esenjay Oil & Gas, Ltd.
and
Condor Energy Technology LLC, a Nevada limited liability company


(f). _________________________
 
(g). Dated  _______________, 2012


_______________________________ agrees to license square miles of 3-D
geophysical data acquired by Licensor as delineated by area and mileage and at
rates as specified below, under terms and conditions of the 2D&3D
Onshore/Offshore Master Seismic Data Licensing Agreement to which this
supplemental agreement is attached and made a part thereof.
 

Area  
Committed 
Mileage
             

 
 
Billing Address: 
______________________________________    
______________________________________    
______________________________________     Attention:
______________________________  

 
 
Delivery Address:   SAME
 
ACCEPTED AND AGREED TO THIS ___________ DAY OF ___________________, 2012.
 

LICENSOR     LICENSEE             ESENJAY OIL & GAS, LTD,     CONDOR ENERGY
TECHNOLOGY LLC   By Esenjay Petroleum Corporation,       Its general partner    
                            By: 
 
  By:       
 
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 5
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
FORM OF CERTIFICATE OF NON-FOREIGN STATUS
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATION AS TO NON-FOREIGN STATUS


Under penalties of perjury, ____________________ (“Affiant”) hereby certifies
the following on behalf of [Seller]:


That [Seller] and Condor Energy Technology LLC (“CONDOR”) entered into a
Purchase and Sale Agreement dated July ___, 2012 (the “Contract”), whereby
[Seller] agreed to convey certain oil and gas assets described therein (the
“Assets”) to CONDOR.


That [Seller] represents and warrants under penalties of perjury, pursuant to
the requirements of Section 1445 of the Internal Revenue Code of 1954, as
amended, (the “IRC”) and the regulations promulgated thereunder, that [Seller]
is not a foreign corporation, foreign partnership, foreign trust or foreign
estate as those terms are defined in the IRC and the regulations promulgated
thereunder.


That [Seller] does accordingly make and deliver this Certification for the
express purpose of inducing CONDOR to purchase the Assets in accordance with the
terms and conditions of the Contract, and [Seller] hereby represents that
[Seller] has read and understands Sections 1445 and 7701 of the IRC and the
regulations promulgated under these sections and declares that [Seller] is not a
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the IRC and the regulations promulgated thereunder,
and CONDOR is not required to withhold any tax as a result of the sale by
[Seller] of the Assets to CONDOR.


That [Seller] understands and acknowledges that CONDOR is relying upon this
Certification in refraining from withholding ten percent (10%) of any amount to
be realized by [Seller].


[Seller]’s seven-digit United States Taxpayer Identification Number is
________________.


[Seller]’s address is:             _______________________________________
                                                
_______________________________________
                                                
_______________________________________
Attn.:  __________________________________


That [Seller] understands and acknowledges that the aforesaid representations
and warranties are made under penalties of perjury, and that, for good and
valuable consideration, the receipt of which is hereby acknowledged, [Seller]
hereby agrees to indemnify, defend and hold harmless CONDOR of, from and against
any and all loss, liability, costs, damages, claims or causes of action which
may hereafter arise or be incurred by CONDOR by reason of any failure of any
representation or warranty made herein to be true and correct in all respects,
including but not limited to any liability for failure to withhold any amount
required under Section 1445 of the IRC.


That [Seller] understands and acknowledges that this Certification may be
disclosed to the Internal Revenue Service by CONDOR and that any false statement
contained herein could be punished by fine, imprisonment, or both.


That Affiant hereby acknowledges that Affiant has examined this Certification
and, under penalties of perjury, declares that to the best of Affiant’s
knowledge and belief, it is true, correct and complete, and Affiant further
represents and declares that Affiant has the authority to sign this
Certification on behalf of [Seller].


[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Affiant has executed and made this Certification as to
Non-Foreign Status on behalf of [Seller] on this ______ day of _________, 2012.
 

  [SELLER]            
By:
      Name:        Title:     

 
Acknowledgment
 

STATE OF  §     §   COUNTY OF  §  

 
This instrument was acknowledged before me on ____________, 2011, by
______________, ________________ of [Seller], a ________________, on behalf of
said ________________.
 

  [Seal]         Notary Public       My commission expires:    

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 6


(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)


PROPRIETARY DATA
 
Township 7 North, Range 59 West;    Sections 29 & 30


Township 7 North, Range 60 West;    East Half of Section 36


Total is 2.5 square miles
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 7
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
DESCRIPTION OF CONTRACTS OR AGREEMENTS
 
None.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


APPENDIX 8
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
ACREAGE PLAT
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


APPENDIX 9
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
SCHEDULE OF LEASES REQUIRING CONSENT TO ASSIGNMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


APPENDIX 10
 
(Attached to and made a part of Purchase and Sale Agreement between Esenjay Oil
& Gas, Ltd., et al, and Condor Energy Technology LLC)
 
SETTLEMENT AND RELEASE AGREEMENT




The Parties Agree To Enter Into A Mutually Acceptable Settlement And Release
Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------